Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 1 of 56 PageID #: 12123




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  DOMAIN PROTECTION, LLC,                          §
            Plaintiff,                             §
  v.                                               §   Civil Action No. 4:18-cv-792
                                                   §   Judge Mazzant
  SEA WASP, LLC, ET. AL.                           §
             Defendants.                           §


                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Domain Protection’s First Motion for Partial

 Summary Judgment (Dkt. #123); Plaintiff Domain Protection’s Motion for Leave to File One Page

 of Sur-Sur-Reply Briefing in Support of its First Motion for Partial Summary Judgment

 (Dkt. #185); Sea Wasp, LLC’s Opposed Motion to Supplement its Response to Plaintiff’s First

 Motion for Partial Summary Judgment (Dkt. #319); and Sea Wasp, LLC’s Amended Motion to

 Supplement its Response to Plaintiff’s First Motion for Partial Summary Judgment (Dkt. #327).

 Having considered the motion and the relevant pleadings, the Court finds that each Motion is

 GRANTED—save the portion of Domain Protection’s First Motion for Partial Summary

 Judgment (Dkt. #123) relating to tortious interference with a prospective contract which is

 DENIED.

                                        BACKGROUND

        The internet is “an electronic communications network that connects computer networks

 and organized computer facilities around the world.” See Internet, MERRIAM-WEBSTER,

 https://www.merriam-webster.com/dictionary/Internet (last visited November 24, 2019).          To

 access a website, users must connect their home computer to the one hosting the site. This is done

 by typing the website’s “Internet Protocol Address” (the “IP Address”)—a string of numbers that
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 2 of 56 PageID #: 12124



 identifies the computer where the website is housed—into Internet Explorer or another web

 browser.        See     IP    Address,     TECH         TERMS      COMPUTER          DICTIONARY,

 https://techterms.com/definition/ip_address     (last   visited   November     24,   2019)    (listing

 “67.43.14.98” as an example). Because an IP address may be difficult to remember, website

 owners typically obtain an alpha-numeric “domain name” that users can type reach to their website

 and that might be easier to remember, such as “google.com.” Put simply, an “IP address,” is

 comparable to a nine-digit phone number and a “domain name” is comparable to the name saved

 on a cell phone for that number.

        A party can secure the rights to use a particular domain name in one of two ways. It can

 register a brand-new domain name with a “registrar,” the party responsible for maintaining the

 registration of domain names. Or, it can purchase an existing domain name from the party who

 has registered that name—also known as the “registrant” or “registered name holder.” Registered

 name holders can earn money from the domain names in their possession by selling them or

 directing them to placeholder sites where ads are placed and monetized.

        Domain Protection is the registered name holder for over 50,000 domain names (the

 “Domain Names”) (Dkt. #123). Sea Wasp is the registrar over those names. This suit concerns

 whether Sea Wasp is encroaching on Domain Protection’s proprietary interest in the Domain

 Names by turning the executive lock on them, which prevents Domain Protection from selling the

 Domain Names or updating their registration information.           Sea Wasp insists that Domain

 Protection lacks any proprietary interest in the Domain Names in light of a dispute over their

 ownership (Dkt. #123, Dkt. #168).

        A summary on how Domain Protection came into possession of the Domain Names may

 be helpful at this point. In February 2014, three parties filed suit in the Northern District of Texas



                                                   2
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 3 of 56 PageID #: 12125



 against Jeffrey Baron and one of his companies for misappropriating their domain names. The

 court found Baron to be a vexatious litigator and, on this basis, appointed a receiver (the

 “Receiver”) over his assets while the dispute was pending (Dkt. #192). The court also placed

 assets belonging to Novo Point, LLC (“Novo Point”) and Quantec, LLC (“Quantec”) (collectively,

 the “LLCs’”), two limited liability companies with ties to Baron (Dkt. #168), in the Receiver’s

 custody. The LLCs’ assets included the Domain Names.

        On appeal, Baron argued that the court lacked jurisdiction to enter the receivership order,

 and the Fifth Circuit agreed. This prompted the district court to unwind the receivership (the

 “Unwind Order”) (Dkt. #54, Exhibit 17). Assets held in Baron’s name would be returned to him.

 But it was not immediately apparent whom to return the LLCs’ assets to in light of a dispute over

 who could properly act for them. Without resolving the dispute, the court directed the Receiver to

 return the Domain Names to Lisa Katz, the Local Operations Manager for the LLCs. Katz was

 entrusted to manage the LLCs’ assets, including the Domain Names, until the dispute over control

 of the LLCs was resolved (Dkt. #123; Dkt. #168). Baron-affiliates Mike Robertson and David

 McNair (the “Baron Affiliates”) tried to induce the registrar over the Domain Names,

 Fabulous.com (“Fabulous”), into giving them control of the Domain Names anyway. But the

 Receiver intervened, instructing Fabulous to handover the Domain Names to Katz, pursuant to the

 Unwind Order (Dkt. #123). Katz then assumed control over the Domain Names.

        Katz explains that the LLCs had racked up substantial debt while they were under

 receivership, prompting creditors to threaten to place the LLCs in bankruptcy for liquidation

 (Dkt. #123). To prevent this, Katz assigned the Domain Names to Domain Protection, a company

 where she is also manager. The plan was for Domain Protection to liquidate the Domain Names

 as needed to pay off the LLCs’ debts (Dkt. #123). But Baron had contemporaneously filed suits



                                                 3
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 4 of 56 PageID #: 12126



 in Texas and Australia challenging Katz’s possession of the LLCs’ assets. This prompted Fabulous

 to place an “executive lock” on the Domain Names while these actions were pending, which

 prevented Domain Protection from liquidating the Domain Names during the duration of the suits.

        Neither suit was successful (Dkt. #123).      In August 2017, after the suits had been

 dismissed, Domain Protection asked Fabulous to restore its access to the Domain Names. Sea

 Wasp purchased Fabulous roughly at the same time. While the Parties dispute what immediately

 followed, they agree that, “[a]t least between January 28, 2018 to February 11, 2018, there was not

 an ‘Executive Lock’ on the [D]omain [N]ames.” (Dkt. #42 at p. 1). Domain Protection began

 managing the affairs over the Domain Names shortly after. It started by replacing Bidtellect as

 the advertisement revenue manager (the “Advertising Manager”) for the Domain Names on receipt

 of a “concerning” letter from Bidtellect (Dkt. #123). Bidtellect was apparently exasperated with

 the series of disputes over the Domain Names and proposed certain non-negotiable terms to

 continue their contractual relationship. Domain Protection responded by terminating its contract

 with Bidtellect, contracting with a new Advertising Manager, and updating the registration

 information for the Domain Names accordingly. This involved updating the Domain Names’

 “nameserver records,” which ensured that, when a user typed a Domain Protection domain name

 in a web browser, the user would be directed to a placeholder website hosted by the new

 Advertising Manager.

        By late February 2018, two or three weeks after the lock was removed, Baron filed another

 suit (the “Underlying Dispute”) challenging Katz’s authority to transfer the Domain Names. See

 In re Payne, No. 16-04110 (Bankr. E.D. Tex. 2018). Domain Protection believes that Baron filed

 this suit simply to lock the Domain Names indefinitely, citing correspondence to that effect from

 Baron’s attorneys (see Dkt. #54, Exhibit 28). Sure enough, Sea Wasp responded by reverting the



                                                 4
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 5 of 56 PageID #: 12127



 changes Domain Protection had made to the Domain Names’ nameserver records and turning the

 executive lock back on. Domain Protection notes that Robertson, one of the Baron Affiliates who

 tried to take control of the Domain Names in violation of the Unwind Order, is now a principal or

 “key person” at Sea Wasp (Dkt. #54, Exhibit 31 at pp. 3–4).

        Domain Protection has brought claims against Sea Wasp for tortious interference, civil

 conspiracy, conversion, and respective violations of the Texas Theft Liability Act and the Stored

 Communications Act (Dkt. #1). Domain Protection alleges that, by turning the lock back on, Sea

 Wasp is encroaching on its proprietary interests in the Domain Names since it cannot transfer them

 or update their nameserver records (Dkt. #1). Sea Wasp, however, insists that it can and must

 place a lock on the Domain Names while a dispute is pending, citing its obligations as a registrar

 accredited with the Internet Corporation for Assigned Names and Numbers (“ICANN”). ICANN-

 registrars must comply with ICANN’s Registrar Accreditation Agreement (the “Accreditation

 Agreement”), which instructs registrars to maintain the status quo once a dispute arises (Dkt. #54,

 Exhibit 2 at p. 5). According to Sea Wasp, this means that it cannot allow Domain Protection to

 transfer the Domain Names while a dispute is pending. Domain Protection counters that ICANN’s

 dispute resolution policy requires registrars to transfer domain names on “written or appropriate

 electronic instruction from [the registrar] to take such action”—even after a dispute has started

 (Dkt. #54, Exhibit 2 at p. 5) (emphasis in original). Notably, on July 17, 2019, the Court entered

 a Preliminary Injunction which enjoined Sea Wasp from “interfering with Domain Protection’s

 control over the Domain Names, including its ability to update the nameserver records associated

 with the Domain Names” (Dkt. #192).

        On May 1, 2019, Domain Protection filed Plaintiff Domain Protection’s First Motion for

 Partial Summary Judgment (Dkt. #123). In its Motion, Domain Protection asserts that Sea Wasp



                                                 5
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 6 of 56 PageID #: 12128



 “listed itself as the ‘registrar’ of tens of thousands of domain names registered to Domain

 Protection” (Dkt. #123) (citing Exhibit 151). Sea Wasp, Domain Protection continues, then

 “hijacked all income and email from Domain Protection’s domain names and websites by altering

 the domain names’ nameserver records” (Dkt. #123) (citing Exhibit 151). Domain Protection

 contends that Sea Wasp, as the registrar of the Domain Names, violated certain ICANN rules and

 thus acted outside of its legal authority (Dkt. #123). In so doing, Sea Wasp allegedly committed

 conversion, tortious interference, civil conspiracy and respective violations of the Texas Theft

 Liability Act and Stored Communications Act (Dkt. #123). Domain Protection accordingly has

 presented the following issue to the Court: Whether a domain name registrar such as Sea Wasp is

 authorized under the ICANN rules to become involved in purported domain name ownership

 disputes and to alter a registrant’s domain name nameserver records without the registrant’s

 consent (or the order of a court or administrative panel) (Dkt. #123). An affirmative resolution of

 this issue, Domain Protection contends, will result in a partial summary judgment for Domain

 Protection as Sea Wasp will consequently have been found to have acted outside the scope of its

 legal authority as a registrar, thus establishing its liability for the aforementioned causes of action

 (Dkt. #123). Sea Wasp opposes Domain Protection’s Motion (Dkt. #168).

        On June 20, 2019, Sea Wasp filed Sea Wasp LLC’s Response to Domain Protection, LLC’s

 First Motion for Partial Summary Judgment (Dkt. #168). In its Motion, Sea Wasp avers that

 Domain Protection is “wrong on the law and material underlying facts are disputed” (Dkt. #168).

 After reiterating a list of grievances that Sea Wasp holds with Domain Protection’s alleged conduct

 during discovery, as well as enumerating a list of already filed Motions, Sea Wasp provides the

 following arguments against the Court’s granting of summary judgment (Dkt. #168). First, Sea

 Wasp argues that the Court may not rely on the declaration provided by Katz (“Katz’ Declaration”)



                                                   6
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 7 of 56 PageID #: 12129



 which Domain Protection relies upon for its Motion for Partial Summary Judgment (Dkt. #168).

 Specifically, Sea Wasp argues that, because Katz is a fiduciary of Quantec—the LLC from which

 Katz transferred the Domain Names to Domain Protection—Katz’ self-interest “triggers a negative

 legal presumption that she violated her fiduciary duty in transferring the Quantec assets . . . .”

 (Dkt. #168). As such, the Court should not give any weight or credence to Katz’ Declaration, Sea

 Wasp argues (Dkt. #168). Sea Wasp also contends that Katz’ Declaration is filled with conclusory,

 ambiguous language that is not tied to demonstrable facts (Dkt. #168). Second, Sea Wasp

 maintains that Domain Protection has no realistic claim to clear title (Dkt. #168). Accordingly,

 Sea Wasp claims that “[n]o clear title means no standing and no right of recovery under statute or

 tort” (Dkt. #168). Third, Sea Wasp demurs that Domain Protection waived its right to recover

 because: (1) Domain Protection and Schepps have purportedly thwarted the discovery process;

 and (2) Domain Protection acquiesced to the lock formerly enabled by Fabulous (Dkt. #168).

 Finally, Sea Wasp claims that under ICANN policy and procedure, Sea Wasp, as registrar of the

 Domain Names, has effective immunity as a stakeholder (Dkt. #168). This immunity, Sea Wasp

 continues, exists because Sea Wasp was presented with multiple claims to the Domain Names and

 thus was permitted to refuse the release of the executive lock under § 3.7 of ICANN Inter-Registrar

 Transfer Policy (Dkt. #168). Other than its previously mentioned defenses, Sea Wasp does not

 contest the underlying facts that Domain Protection proffers; namely, that Domain Protection was

 in possession of the Domain Names, Sea Wasp placed an executive lock on those Domain Names,1

 and, as a result, Domain Protection no longer could access the Domain Names.


 1
   Sea Wasp provides the following defense for its placing the executive lock on the Domain Names in footnote 24 of
 its Response:

         At the end of January 2018 and unbeknownst to Sea Wasp, the Lock was briefly removed outside of Sea
         Wasp’s system, thus enabling unauthorized changes to the name servers of the domain name portfolio.
         During this time, a third-party company called eNom, Inc. (“eNom”) was handling customer support for the
         portfolio. Sea Wasp believes that Plaintiff assisted in having eNom release the Lock and allowing name

                                                         7
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 8 of 56 PageID #: 12130



         On June 27, 2019, Domain Protection filed Plaintiff Domain Protection’s Reply in Support

 of Motion for Partial Summary Judgment (Dkt. #177). In its Reply, Domain Protection provides

 the following counter-arguments: (1) Sea Wasp offers no legal support for its negative-

 presumption theory of Katz’ Declaration and fails to “point to any relevant part of the declaration

 that is ambiguous or conclusory”; (2) even if Katz’ Declaration was stricken by the Court, Sea

 Wasp’s judicial admissions provide sufficient facts for the Court and Sea Wasp has not

 controverted any of those facts in its Response; (3) Sea Wasp cannot challenge the assignment of

 the Domain Names as a third party; rather, that assignment may only be voided “by suit brought

 by the principal to whom the fiduciary duty is owed”; (4) Domain Protection did not waive its right

 to recover; and (5) Sea Wasp is mistaken on the law of immunity (Dkt. #177).

         Following Domain Protection’s Reply, Sea Wasp filed Sea Wasp, LLC’s Sur-Reply to

 Domain Protection, LLC’s First Motion for Partial Summary Judgment (Dkt. #179). In its Sur-

 Reply, Sea Wasp argues that Katz is not a credible witness because Sea Wasp’s own witnesses,

 Jeffrey Rasansky and Christopher A. Payne, provide counter-testimony that they never threatened

 Quantec with bankruptcy despite Katz’ allegations that they did (Dkt. #179). Accordingly, Sea

 Wasp argues that “no summary judgment may safely be granted based on her [Katz] wounded

 credibility” (Dkt. #179). Sea Wasp then argues that Nobles v. Marcus, a case Domain Protection

 relies upon for its argument that only a principal may challenge an assignment, is inapplicable.

         On July 10, 2019, Domain Protection filed two motions. First, Domain Protection filed

 Plaintiff Domain Protection’s Motion for Leave to File One Page of Sur-Sur-Reply Briefing in


         server changes. After discovering the unauthorized name server changes on the domain names, Sea Wasp
         reversed those changes, and restored the pre-existing Lock. Sea Wasp did not change, but rather effectuated
         the pre-existing status quo by correcting back to the same setting and name server data on the portfolio in
         effect prior to Sea Wasp’s purchase of Fabulous.

 (Dkt. #168). Irrespective of how Sea Wasp describes its placing of the executive lock on the Domain Names, the lock
 was at one point non-existent, and at the next point in place. Semantics do not change these facts.

                                                         8
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 9 of 56 PageID #: 12131



 Support of its First Motion for Partial Summary Judgment (Dkt. #185).           Second, Domain

 Protection filed Plaintiff Domain Protection’s Sur-Sur-Reply in Support of Motion for Partial

 Summary Judgment (Dkt. #186). In its substantive Motion, Domain Protection argues that Katz

 never proclaims in her declaration that Payne and Rasansky threatened to put Quantec into

 bankruptcy; thus, Domain Protection continues, this defense by Sea Wasp is irrelevant (Dkt. #186).

 Domain Protection then argues that the Court may not make a credibility determination of Katz’

 testimony (Dkt. #186).

        On November 27, 2019, Sea Wasp filed Sea Wasp, LLC’s Opposed Motion to Supplement

 its Response to Plaintiff’s First Motion for Partial Summary Judgment (Dkt. #319). This Motion

 was followed by Sea Wasp, LLC’s Amended Motion to Supplement its Response to Plaintiff’s

 First Motion for Partial Summary Judgment (Dkt. #327) which was filed on December 6, 2019.

 In its Motions, Sea Wasp argues that “to the extent Plaintiff relies on claimed existing or future

 damages in its May 1 summary judgment motion [Dkt. #123], those alleged facts are, by judicial

 notice of the Court’s own later order(s), superseded and no long[er] justify, if they ever did, a

 partial summary judgment” (Dkt. #319). Sea Wasp also claims that: “1) Plaintiff cannot receive

 more rights than Ms. Katz could give under Judge Sam Lindsay’s February 28, 2014, order; and

 2) Ms. Katz admits after anything that remained after the creditors were paid was to go back to

 Quantec” which makes Domain Protection not a “traditional” owner of the Domain Names

 (Dkt. #319). Further, Sea Wasp argues that Domain Protection cannot prove intent under the

 Texas Theft Liability Act to appropriate Domain Protection’s property because Sea Wasp relied

 upon the advice of legal counsel (Dkt. #319). Finally, Sea Wasp argues that because Katz “could

 not quantify any damages, needs weeks or months to ‘research’ the matter, and couldn’t provide

 any documentation for [her] assertions,” Katz’ uncertainty does not support a “conclusive



                                                 9
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 10 of 56 PageID #: 12132



 resolution of fact issues relating to ownership or possessory rights at the summary judgment stage”

 (Dkt. #319).

        With all relevant facts now before the Court, the Court proceeds to Domain Protection’s

 Motion for Partial Summary Judgment.

                                       LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

 or defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is

 proper under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such

 that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby

 Inc., 477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial

 court “must resolve all reasonable doubts in favor of the party opposing the motion for summary

 judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

        The party seeking summary judgment bears the initial burden of informing the court of its

 motion and identifying “depositions, documents, electronically stored information, affidavits or

 declarations, stipulations (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

 material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

 of proof on a claim or defense for which it is moving for summary judgment, it must come forward

 with evidence that establishes “beyond peradventure all of the essential elements of the claim or

 defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

 bears the burden of proof, the movant may discharge the burden by showing that there is an absence



                                                 10
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 11 of 56 PageID #: 12133



 of evidence to support the nonmovant’s case. See Celotex, 477 U.S. at 325; Byers v. Dall. Morning

 News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

 nonmovant must “respond to the motion for summary judgment by setting forth particular facts

 indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

 248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

 for summary judgment. See Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

 allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

 burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

 a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

 (5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

 Court must consider all of the evidence but “refrain from making any credibility determinations or

 weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

 2007).

                                             ANALYSIS

          Domain Protection presents the Court with the following issue: Whether a domain name

 registrar such as Sea Wasp is authorized under the ICANN rules to become involved in purported

 domain name ownership disputes and to alter a registrant’s domain name nameserver records

 without the registrant’s consent (or the order of a court or administrative panel) (Dkt. #123).

 Before the Court can proceed to the issue presented, it must first assess the validity of the defenses

 proffered by Sea Wasp. Namely, Sea Wasp’s defenses that: (1) a negative legal presumption

 applies to Katz’ Declaration; (2) there is an issue of title that precludes summary judgment; (3)

 Domain Protection has waived its right to recover on the Domain Names; and (4) Sea Wasp is

 immune from liability as registrar of the Domain Names. Only if after addressing each of these



                                                  11
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 12 of 56 PageID #: 12134



 arguments the Court finds that Domain Protection’s Motion for Partial Summary Judgment may

 still be considered will the Court then continue to the merits of Domain Protection’s Motion.

     I.       Preliminary Issues

              a. Declaration – Fiduciary Duty & Negative Legal Presumption

          An affidavit or declaration should not be accepted as summary judgment evidence under

 Rule 56 if a court is satisfied that the affidavit or declaration was “submitted in bad faith.” FED.

 R. CIV. P. 56(h); see also Modica v. United States, 518 F.2d 374, 376 (5th Cir. 1975) (affirming a

 finding of bad faith where a store owner’s affidavit stated that he had no knowledge of violations

 of food stamp regulations, although he had admitted such knowledge in earlier administrative

 proceedings). Further, mere conclusory allegations are insufficient to support, or defeat, a motion

 for summary judgment. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996). Likewise,

 unsubstantiated assertions, improbable inferences, and unsupported speculation are not competent

 summary judgment evidence. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994). With that

 being said, in reviewing all the evidence, including declarations, “a court must draw all reasonable

 inferences in favor of the nonmoving party, and avoid credibility determinations and weighing of

 the evidence.” Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002) (citing Reeves

 v. Sanderson Plumbing Prods. Inc., 530 U.S. 133, 149–50 (2000).

          In the mix with the determination of whether a declaration was submitted in bad faith, in

 the present action, is the question of whether a negative legal presumption applies to a fiduciary in

 the declaration context. Sea Wasp has provided no legal authority for the proposition it espouses

 other than citing general fiduciary-duty caselaw.2 The case that Sea Wasp cites for its argument

 that a negative legal presumption applies is UTSA Apartments, L.L.C. v. UTSA Apartments 8,


 2
  The Court conducted its own search for relevant authorities applying a “negative legal presumption” to declarations
 and found no authority for Sea Wasp’s contentions.

                                                         12
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 13 of 56 PageID #: 12135



 L.L.C., 886 F.3d 473, 492 (5th Cir. 2018)). UTSA Apartments stands for the basic tenet of law that

 “where a fiduciary engages in a transaction with a party to whom the fiduciary owes duties, a

 presumption of unfairness arises, and the burden is placed on the fiduciary to establish that the

 transaction was fair.” Id. This proposition requires the fiduciary to prove that the transaction he

 or she engaged in was in good faith and that the transaction was fair, honest, and equitable; it does

 not stand for the proposition that a fiduciary automatically has a negative legal presumption apply

 against themselves when proffering declarations. Id. With that being said the Court understands

 Sea Wasp’s argument—even if Sea Wasp cannot corroborate that argument with supporting

 authorities. Sea Wasp is arguing that, because Katz is a fiduciary of Quantec, and because Sea

 Wasp believes Katz violated that fiduciary duty, anything that Katz does post-assignment of the

 Domain Names is tainted. Sea Wasp accordingly believes that Katz must prove that each of her

 actions are fair, honest, and equitable at every turn—including when she proffers a declaration.

 That, however, is not the law.

        As Nobles v. Marcus makes abundantly clear, “only the person whose primary legal right

 has been breached may seek redress for that injury.” Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex.

 1976)); see also Capozzelli v. Allstate Insurance Company, 2014 WL 786426, at *2 (E.D. Tex.

 Feb 25, 2014) (quoting Nobles, 533 S.W.2d at 927). For example, Nobles states that a “suit to set

 aside a deed obtained by fraud can only be maintained by the defrauded party.” Id. (citing Smith

 v. Carter, 45 S.W.2d 398 (Tex. Civ. App.—Texarkana 1932, writ dism’d)). Here, however, Sea

 Wasp is attempting to hold Katz to her fiduciary duty—assuming arguendo, for this section of the

 Court’s opinion only, that Katz violated that fiduciary duty—by making her comply with basic

 concepts of agency law. That is not Sea Wasp’s role. Indeed, when a party, such as Katz, assigns

 assets to another, such as Domain Protection, and that assignment is made without authority, that



                                                  13
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 14 of 56 PageID #: 12136



 assignment is voidable, not void. See Reinagel v. Deutsche Bank Nat. Trust Co., 735 F.3d 220,

 226 (5th Cir. 2013); see also U.S. v. 422 Casks of Wine, 1 Pet. 547, 550 (1828) (“If that conveyance

 was fraudulent as to creditors, it was not absolutely void, and only voidable by them.”) (emphasis

 added). Further, the only party that may elect to void the assignment of assets is the principal. Id.

 A third party does not have a basis to challenge the validity of an assignment. Id. (“[T]he law is

 well settled that a stranger to a contract lacks standing to challenge [that] contract.”). Accordingly,

 Sea Wasp is not entitled to hold Katz to any fiduciary duty that Sea Wasp believes she violated.

 Rather, Quantec, LLC, an entity who is not a party to the present action, is the only principal who

 may void Katz’ assignment—assuming the assignment is even voidable. Until Quantec does so,

 which, again, is not an issue before the Court, the Court must presume that the assignment

 effectuated by Katz is proper. Thus, Sea Wasp’s argument must be rejected. Sea Wasp is

 precluded from imposing upon Katz a negative presumption when Sea Wasp cannot adequately

 challenge that Katz even violated her fiduciary duty. To allow such a presumption to apply would

 be to permit Sea Wasp to punish Katz despite Sea Wasp not having the authority to satisfy the

 foundational requirement for such a presumption: the requirement that a fiduciary duty was

 actually violated. Sea Wasp’s argument surrounding a negative legal presumption therefore fails.

        Having considered, and rejected, Sea Wasp’s argument that Katz’ Declaration should be

 discarded for her purportedly violating her fiduciary duty to Quantec, the Court next considers

 whether there is any bad-faith in Katz’ Declaration. The Court must also consider whether any

 statements offered by Katz are merely conclusory such that they may not be considered as

 evidence.




                                                   14
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 15 of 56 PageID #: 12137



                       i.    Bad Faith

         There are only two arguments offered by Sea Wasp that could support a bad-faith inference:

 (1) Sea Wasp’s negative legal presumption argument; and (2) Sea Wasp’s proffered declarations

 which purportedly contradict Katz’ testimony. The negative legal presumption argument has been

 rejected. Accordingly, absent any further specific argument that Katz’ Declaration is tainted by

 bad faith, the Court finds Sea Wasp’s arguments lacking on this front. Merely pointing out that

 Katz is friends with her attorneys and that she has submitted prior declarations in this case is

 insufficient to establish bad faith.

         Sea Wasp argues next that Katz’ credibility has been irreparably wounded such that the

 Court must discredit her declaration entirely (Dkt. #168). In support of its second argument, Sea

 Wasp provides the Court with: (1) an excerpt from the May 31 deposition of Katz (Dkt. #179,

 Exhibit A); (2) a declaration by Jeffrey Rasansky (Dkt. #179, Exhibit B); and (3) a declaration by

 Christopher A. Payne (Dkt. #179, Exhibit C).        In their declarations, Rasansky and Payne

 unequivocally deny any involvement with Schepps and Katz in creating the liquidation vehicle

 which came to be known as Domain Protection (Dkt. #179, Exhibit B; Dkt. #179, Exhibit C). Sea

 Wasp argues that these categorical denials require the Court to strike her “blatantly false” or

 “materially contested” declaration (Dkt. #179). Sea Wasp’s conclusion is faulty in two regards.

 First, Katz’ Declaration does not mention Rasansky or Payne whatsoever (Dkt. #123, Exhibit 18).

 Second, the Court cannot and will not engage in credibility determinations. See Reeves, 530 U.S.

 at 149–50; Turner, 476 F.3d at 343; Sandstad, 309 F.3d at 896. When coupled together, these two

 considerations compel the conclusion that Sea Wasp’s declarations do not defeat Domain

 Protection’s declaration. Because Katz does not address the facts that Sea Wasp seeks to poke

 holes in, Sea Wasp’s Response can only be characterized as a general attack on Katz’ credibility.



                                                15
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 16 of 56 PageID #: 12138



 To be sure, Sea Wasp so much as says this when it states: “Their declarations sorely challenge

 Katz’s credibility” (Dkt. #179) (emphasis added), followed by the arguments that “no summary

 judgment may safely be granted based on her wounded credibility” (Dkt. #179) (emphasis added).

 The Court will not entertain such an argument.

        Even if these declarations were not simply offered as attacks on Katz’ credibility, the Court

 would still be unpersuaded that Katz’ Declaration has been fatally wounded. The line of testimony

 that Sea Wasp is attempting to poke a hole in—namely, which creditors, if any, threatened

 Quantec, LLC with bankruptcy—is only an ancillary topic; a topic that is even more ancillary

 given the Court’s conclusion in Part 1(b), infra. Moreover, Sea Wasp has not pointed to any

 specific portion of Katz’ Declaration that should be stricken due to Katz’ “self-interest” or

 “wounded credibility” (Dkt. #179). See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).

 Because Sea Wasp provides no specific argument as to why certain portions of the Declaration

 should be stricken for bad faith, the Court finds that Sea Wasp has not met its burden. Sea Wasp’s

 bad faith/credibility arguments accordingly fail.

                     ii.   Conclusory Language

        Second, Sea Wasp states generally that Katz’ Declaration is predicated upon “language not

 tied to demonstrable facts” and thus the Court should “disregard conclusory ambiguous language

 which [is] not clearly a fact drawn from demonstrable personal knowledge” (Dkt. #168). Sea

 Wasp argues that Katz’ Declaration is conclusory by providing the Court with a conclusory

 argument. Sea Wasp’s argument is not enough to be considered a fully briefed argument that

 would be proper for the Court to include in its analysis. See United States v. Volksen, 766 F.2d

 190, 193 (5th Cir. 1985); Ragland v. Dallas Cty. Cmty. Coll. Dist., 2017 WL 1196863, at *5 (N.D.

 Tex. Mar. 31, 2017); Kostic v. Tex. A & M Univ. at Commerce, 11 F. Supp. 3d 699, 735 (N.D.



                                                  16
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 17 of 56 PageID #: 12139



 Tex. 2014) (citing Petrie v. City of Grapevine, 904 F. Supp. 2d 569, 585 (N.D. Tex. 2012)). With

 that being said, the Court has an evidentiary gatekeeping duty and will accordingly review Katz’

 Declaration sua sponte.

        The Court is of the opinion that Paragraphs 6, 15, 37, 47, and 48 of Katz’ Declaration

 (Dkt. #123, Exhibit 18) should be stricken in part as either conclusory or lacking personal

 knowledge. See Forsyth, 19 F.3d at 1533. Paragraph 6 describes the suits brought by Baron

 against Katz as vexatious (Dkt. #123, Exhibit 18). To the extent that ¶ 6 relies upon characterizing

 former lawsuits against Katz, ¶ 6 is stricken. See Forsyth, 19 F.3d at 1533. Paragraph 15 describes

 Sea Wasp, LLC as a shell entity that was created in mid-2017 (Dkt. #123, Exhibit 18). To the

 extent that ¶ 15 provides a legal conclusion as to Sea Wasp, LLC’s nature—i.e., whether it is a

 shell entity—¶ 15 is stricken. See Forsyth, 19 F.3d at 1533. Paragraph 37 states:

        37. Sea Wasp was informed about Domain Protection’s pending sales contracts and acted,
        expressly, to stop all sales. Sea Wasp clearly knew the results of its actions and that the
        interference was substantially likely to occur as a result of its conduct and willfully
        intended to redirect the advertising revenue and interfere with sales of domain names. Sea
        Wasp also engaged in fraud, falsely representing to me and counsel for Domain Protection
        that Sea Wasp did not change the nameserver records, and that I still had control of the
        DNS (i.e., nameserver) records, even after Sea Wasp altered the records and is interfering
        with my control.
 (Dkt. #123, Exhibit 18). Paragraph 37 proclaims that Sea Wasp acted willfully and that it engaged

 in fraud. Those claims, which are conclusory and legal in nature, are hereby stricken. See Forsyth,

 19 F.3d at 1533. Paragraphs 47 and 48 provide:

        47. Since sales prices have always substantially exceeded appraised value, the full amount
        of loss is unknown and irreparable, as there is no way to ascertain what the sales price
        would have been if Sea Wasp had not prevented the sale of the names. Still, within sixty
        days, at appraised value, the loss of non-renewing domain names caused by Sea Wasp will
        exceed a million dollars. Even those partial damages, based on appraised value, in
        reasonable likelihood cannot be recovered because Sea Wasp is a shell entity with no
        substantial attachable assets. No real property owned by Sea Wasp could be located, nor
        could other attachable assets be identified. The only assets counsel for Sea Wasp could
        point to are computer servers, which, based upon the information available, appears to have
        a liquidation value of approximately $20,000.00.

                                                 17
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 18 of 56 PageID #: 12140



        48. Sea Wasp does not appear to independently provide any service or management.
        Rather, when asked who was providing support for Sea Wasp, I was told by the Sea Wasp
        ‘support’ that Sea Wasp uses another entity, “DirectNic”, to provide its customer service
        and programming functions. Sea Wasp does not even appear to have an operations center
        and lists its address as “3500 N. Causeway Blvd, Suite 160 Metairie, LA 70002”, which is
        the same address listed for LegisLink, LLC, DNC Holdings, Inc., CCS Computer
        Consulting and Support, Be Fit Financially, LLC, Women’s Financial Solutions Network,
        domainapps, AmMax Publications, Dotology, and dozens of other entities, including Gulf
        States Remediation Group, LLC, Landeche Insurance Agency, etc.
 To the extent that ¶¶ 47–48 describe Sea Wasp, LLC and imply that it is a shell entity simply by

 its “appearance” without any express personal knowledge, ¶¶ 47–48 are hereby stricken. See

 Forsyth, 19 F.3d at 1533. The remainder of Katz’ Declaration is permissible summary judgment

 evidence. See FED. R. CIV. P. 56; Celotex, 477 U.S. at 323. Having determined that Katz’

 Declaration is proper summary judgment evidence, the Court turns to Sea Wasp’s title argument.

            b. Title to the Domain Names

        Sea Wasp next argues that Domain Protection’s Motion for Partial Summary Judgment is

 precluded by Domain Protection’s inability to establish clear title (Dkt. #168). Absent clear title,

 Sea Wasp continues, Domain Protection does not have standing to pursue its claims against Sea

 Wasp (Dkt. #168). Sea Wasp notes that there has been (and continues to be) litigation over the

 ownership of the Domain Names that it believes Domain Protection should lose—its professed

 neutrality in the Underlying Dispute apparently notwithstanding. Sea Wasp argues that Katz was

 merely holding the Domain Names in some nominal capacity for the LLCs and lacked authority

 to transfer them. The Court disagrees. The Northern District of Texas makes clear that, while

 disputes over their control were pending, Katz had the “authority to manage the LLCs and their

 assets” (Dkt. #54, Exhibit 14 at p. 5)—not that Katz was holding the Domain Names nominally.

 It follows that Katz could dispose of the Domain Names. After all, entities are necessarily run by

 individuals serving as their agents. See Fields v. State, No. 11-07-00095-CR, 2008 WL 4356367,

 at *1 (Tex. App.—Eastland 2008, no pet.) (citing Johnson v. State, 606 S.W.2d 894, 895 (Tex.

                                                 18
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 19 of 56 PageID #: 12141



 Crim. App. 1980); Manning v. State, 68 S.W.3d 697, 698 (Tex. App.—Corpus Christi 2000, pet.

 ref’d) (“A person acting on behalf of a corporation, with managerial authority and responsibility

 over its goods, is the effective owner.”). And the undisputed evidence reflects that Katz transferred

 the Domain Names in her capacity as an agent for the LLCs’ here. In a sworn statement, Katz

 explains that she transferred the names to pay off the LLCs’ creditors.

        Additionally, despite all of the litigation concerning the Domain Names, Sea Wasp has not

 identified a single order finding that the Northern District was wrong to return the Domain Names

 to Katz or that Katz was wrong to transfer the Domain Names to Domain Protection. And it is

 surely not the Court’s place to decide the outcome of this litigation. See United States v. Tex. Tech.

 Univ., 171 F.3d 279, 286 (5th Cir. 1999) (discussing “the well-established principle that the federal

 courts may not issue advisory opinions”). Until a court finds otherwise, the Court must presume

 that the Northern District properly returned the names to Katz, see Cocke, for Use of Commercial

 Bank of Commerce v. Halsey, 41 U.S. 71, 87 (1842) (explaining that orders are binding until they

 are overturned), and that Domain Protection’s possession is lawful, see CLIFFORD S. FISHMAN

 & ANNE T.MCKENNA, 2 JONES ON EVIDENCE § 10:18 (7th ed. 2019) (citing, among other

 cases, Reiter v. Coastal States Gas Producing Co., 382 S.W.2d 243, 252 (Tex. 1964)) (“A person

 in possession of property is presumed to lawfully possess it.”).

        If the following was insufficient to establish that the question of title is not before the Court,

 Reinagel seals Sea Wasp’s fate. As previously stated, and as argued by Domain Protection in its

 Reply (Dkt. #177), when a party, such as Katz, assigns assets to another and that assignment is

 potentially made without authority, that assignment is voidable, not void. See Reinagel, 735 F.3d

 at 226; see also 422 Casks of Wine, 1 Pet. at 550 (“If that conveyance was fraudulent as to creditors,

 it was not absolutely void, and only voidable by them.”). The only party that may elect to void the



                                                   19
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 20 of 56 PageID #: 12142



 assignment of assets is the principal. Id. A third party does not have a basis to challenge the

 validity of an assignment. Id. (“[T]he law is well settled that a stranger to a contract lacks standing

 to challenge [that] contract.”). Thus, Sea Wasp is not the proper party to challenge whether

 Domain Protection has clear title to the Domain Names. Such arguments accordingly do not defeat

 Domain Protection’s Motion for Partial Summary Judgment.

            c. Waiver

        Sea Wasp’s third argument is that Domain Protection has waived any right to recover due

 to its conduct during discovery and its acquiescence to the executive lock which had formerly been

 placed on the Domain Names by Fabulous (Dkt. #168). First, Sea Wasp’s argues that Domain

 Protection and Schepps have waived any right to recover due to their “violation of the Court’s

 Scheduling Order, requirement that separate motions to compel be filed, misrepresentations to the

 Court, and failures to comply with Local Rule AT-3(C) and Texas Rules of Professional

 Conduct . . . .” (Dkt. #168). Sea Wasp, in support of this argument, cites its Motion for Sanctions

 and two Motions to Compel (Dkt. #168). The Court has already ruled on those Motions. In so

 ruling, the Court sanctioned Schepps for his failure to disclose his financial interest, ordered Katz’

 to appear at her personal and 30(b)(6) depositions, and otherwise denied the requested relief

 (Dkt. #263; Dkt. #295). The Court does not agree that any such misconduct warrants waiver of

 Domain Protection’s right to potentially secure relief nor merits dismissal. Rather, as stated in its

 prior opinions, the Court’s Orders in Dkt. #263 and Dkt. #295 have adequately addressed any such

 violations. Nowhere in its opinions did the Court rule that Domain Protection waived its




                                                   20
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 21 of 56 PageID #: 12143



 entitlement to seek legal relief (Dkt. #263; Dkt. #295). Thus, no waiver, under Sea Wasp’s first

 argument, has occurred.

         Sea Wasp next argues that Domain Protection waived its right to recover due to its

 acquiescence to the executive lock which had formerly been placed on the Domain Names by

 Fabulous (Dkt. #168). This argument also fails. As Domain Protection retorts, “[i]t is irrefutable

 that when Sea Wasp physically took control over registrar functions for Domain Protection’s

 domain names, the domain names were not locked” (Dkt. #177). The Court has recognized this

 when it outlined the agreed upon facts for its opinion ordering a preliminary injunction:

         The Parties agree that: (1) the Domain Names were subject to an executive lock while the
         suits in Texas and Australia were pending; (2) the executive lock was removed for a (short)
         period after these suits were dismissed, which allowed Domain Protection to make certain
         changes to the Domain Names’ nameserver records; (3) Sea Wasp reversed the changes
         and placed the lock back on after the Bankruptcy Court action was initiated; and (4)
         Domain Protection responded by filing this suit and motion.
 (Dkt. #192). Simply because Domain Protection had acquiesced to Fabulous’ placement of an

 executive lock does not permit Sea Wasp to then restore the executive lock and claim innocence.

 As Katz testified, and Sea Wasp failed to rebut, Sea Wasp did not have the consent or authorization

 of Domain Protection to place an executive lock on Domain Protection’s Domain Names.

 Consequently, Sea Wasp cannot claim that prior consent equates to current consent.3 Sea Wasp’s

 arguments surrounding waiver accordingly fail.

              d. Immunity Pursuant to ICANN Inter-Registrar Transfer Policy § 3.7

         Lastly, Sea Wasp argues that it has effective immunity as a stakeholder because, as a

 registrar, it was faced with competing claims for the Domain Names and also had evidence of

 fraud.4 Sea Wasp holds immunity, according to Sea Wasp, because, pursuant to § 3.7 of the Inter-


 3
   The record reflects that Domain Protection requested that Sea Wasp remove the lock and that Sea Wasp refused.
 4
   Sea Wasp also argues that Domain Protection cannot file this suit because Domain Protection “violated Paragraph 6
 of the UDRP by suing Sea Wasp . . . .” (Dkt. #168). The Court disagrees. Domain Protection is suing Sea Wasp for
 its failure to comply with the UDRP—not joining Sea Wasp in a suit against Baron or others who claim ownership

                                                         21
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 22 of 56 PageID #: 12144



 Registrar Transfer Policy, Sea Wasp was authorized to refuse to release the executive lock on the

 Domain Names so it could maintain the status quo (Dkt. #168). The Court is unconvinced.

          Under ICANN’s Inter-Registrar Transfer Policy, the “Registrar of Record may deny a

 transfer request” when there is a “[r]easonable dispute over the identity of the Registered Name

 Holder or Administrative Contact” (Dkt. #123, Exhibit 53) (emphasis in original). According to

 Sea Wasp, this Policy allows it to place an executive lock on the Domain Names—presumably

 because such a lock prevents Domain Protection from transferring the Domain Names to another

 registrar.5 But a dispute over whether Domain Protection is the rightful owner of the Domain

 Names does not constitute a dispute over “the identity of the Registered Name Holder” (Dkt. #123,

 Exhibit 53) (emphasis in original). This is evident from ICANN’s instruction that, in such a

 dispute, the registrar “may request ID documents.” See ICANN, ABOUT ID REQUIREMENTS,

 https://www.icann.org/resources/pages/id-2013-05-03-en (last visited November 24, 2019). This

 is not a dispute over “the identity” of the Registered Name holder as a result.

          Sea Wasp’s interpretation of the Inter-Registrar Transfer Policy is too broad, regardless.

 ICANN’s Inter-Registrar Transfer Policy allows the Registrar, Sea Wasp, to prevent Domain

 Protection from transferring the Domain Names to another Registrar when applicable. It does not

 allow Sea Wasp to place an executive lock on the Domain Names, which prevents Domain

 Protection from making any changes to the registration information associated with the Domain

 Names. After all, there are other, less restrictive ways to prevent domain names from being

 transferred from one registrar to another other than an executive lock—such as by denying an




 over the Domain Names. Additionally, the only apparent remedy the UDRP provides for the decision to involve a
 registrar in a dispute is to allow the registrar to assert any appropriate defenses it has to the claims in question. See
 ICANN UDRP ¶ 6.
 5
   Sea Wasp does not explain why a policy on “inter-registrar transfer” allows it to place an executive lock on the
 Domain Names.

                                                           22
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 23 of 56 PageID #: 12145



 inter-registrar transfer or imposing a “registrar lock” (Dkt. #60 at p. 16). As Sea Wasp explains, a

 registrar lock “merely prevents domain names from being transferred to another registrar” without

 an executive lock’s other restrictions (Dkt. #60 at p. 16). In short, if ICANN intended to require

 registrars to place an executive lock on a domain name while an ownership dispute was ongoing,

 it would have said so. See, e.g., GoForItEntm’t, LLC v. DigiMedia.com L.P., 750 F.Supp.2d 712,

 738 n.20 (N.D. Tex. 2010) (discussing a provision allowing a registrar to, “at its sole discretion,

 suspend [the customer’s] ability to use [its]domain name or to make modifications to [its]

 registration records” once the registrar “is notified that a complaint has been filed with a judicial

 or administrative body regarding [customer’s] domain name”). ICANN does just that in other

 contexts. ICANN provides that a lock should be placed on a domain name in the course of certain

 disputes—such as when a claim is filed with ICANN’s Uniform Rapid Suspension System (the

 URS”).6           See,    e.g.,     ICANN,        URS       PROCEDURE             at    p.     7,    available      at

 https://newgtlds.icann.org/en/applicants/urs (last visited November 24, 2019) (explaining that,

 once a URS complaint is filed, the registrar is to lock the domain names). ICANN “knew how to

 state clearly” when a lock should be imposed and chose not to require one every time a dispute

 over a domain name arises. See El Paso Field Servs., L.P. v. MasTec N. Am.,Inc., 389 S.W.3d

 802, 811 (Tex. 2012) (“[T]hose other contract provisions support our reading of the contract

 because they show that the parties knew how to state clearly when some risks were not to be

 assumed by MasTec.”).

          The Court notes that Sea Wasp has now added the argument that it is immune due to § 3.7.1

 which permits the denial of a transfer request—not the placement of an executive lock—when



 6
  The URS is “a lower-cost, faster path to relief [that ICANN makes available] for . . . clear-cut cases of infringement
 caused by domain name registrations.” ICANN, ABOUT UNIFORM RAPID SUSPENSION SYSTEM (URS),
 https://www.icann.org/resources/pages/urs-2013-10-31-en (last visited November 24, 2019).

                                                          23
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 24 of 56 PageID #: 12146



 there is evidence of fraud. This argument, notably, was not raised in Defendant Sea Wasp, LLC’s

 Response in Opposition to Motion for Preliminary Injunction (Dkt. #60). Notwithstanding the

 novelty of this argument, the Court finds that this argument also fails. Sea Wasp includes one

 sentence in its Response regarding fraud, which states: “Here, the evidence of fraud in Domain

 Protection’s acquisition of the domain names is overwhelming, and the ownership/control dispute

 is clear and undeniable” (Dkt. #168). None of this “overwhelming” evidence was provided to the

 Court.7 Any attempt to argue that Sea Wasp is immune due to a finding of fraud is inadequately

 briefed and thus waived as a result. See Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th Cir.

 2008) (quoting Castro v. McCord, 259 F. App’x 664, 665 (5th Cir. 2007)) (“A party ‘waives an

 issue if he fails to adequately brief it.’”) (emphasis added).8 Sea Wasp’s immunity argument is

 accordingly denied.

           Having resolved the preliminary defenses to summary judgment, the Court now turns to

 the merits of Domain Protection’s Motion for Partial Summary Judgment.

     II.       The Internet Corporation for Assigned Names and Numbers Uniform Domain Name
               Dispute Resolution Policy
           Before the Court can address the issue presented by Domain Protection, it must determine

 the evidence it will consider. The Court will then address the merits of Domain Protection’s

 Motion.

               a. Evidence to be Considered

           Rule 56(c) provides that:

           (c) Procedures.



 7
   When raising this argument, Sea Wasp fails to cite to any evidence in the (extensive) record reflecting that it, in fact,
 had evidence of fraud pursuant to § 3.7. See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are
 not like pigs, hunting for truffles buried in briefs.”).
 8
   Even if Sea Wasp’s fraud argument had merit and was adequately briefed, a finding of fraud would only permit the
 denial of a transfer request, not the placement of an executive lock on the Domain Names.

                                                            24
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 25 of 56 PageID #: 12147



                (1) Supporting Factual Positions. A party asserting that a fact cannot be or is
                genuinely disputed must support the assertion by:
                        (A) citing to particular parts of materials in the record, including
                        depositions, documents, electronically stored information, affidavits or
                        declarations, stipulations (including those made for purposes of the motion
                        only), admissions, interrogatory answers, or other materials; . . .
                (4) Affidavits or Declarations. An affidavit or declaration used to support or
                oppose a motion must be made on personal knowledge, set out facts that would be
                admissible in evidence, and show that the affiant or declarant is competent to testify
                on the matters stated.
 FED. R. CIV. P. 56(c)(1)(a), (c)(4). Rule 56(e) goes on to provide that:

        (e) Failing to Properly Support or Address a Fact. If a party fails to properly support an
        assertion of fact or fails to properly address another party’s assertion of fact as required by
        Rule 56(c), the court may:
                (1) give an opportunity to properly support or address the fact;
                (2) consider the fact undisputed for purposes of the motion;
 FED. R. CIV. P. 56(e). With those rules in mind, the Court is presented with the following evidence.

 Domain Protection submits the following evidence in support of its Motion for Partial Summary
 Judgment:
        Dkt. #5: Excerpts

        Dkt. #14: Excerpts

        Dkt. #41: Excerpts

        Dkt. #105 Excerpts

        Exhibit 1 (Dkt. #123): The ICANN UDRP

        Exhibit 7 (Dkt. #123): Sea Wasp Letter Your Domain Names in Your Control

        Exhibit 8 (Dkt. #123): Sea Wasp March 28, 2018 Fraudulent Confirmation

        Exhibit 12 (Dkt. #123): June 11, 2018 Vinteralla Letter DNS Change was a Programming
        Issue
        Exhibit 15 (Dkt. #123): Sea Wasp Letter Denying Modifying Nameserver Records

        Exhibit 28 (Dkt. #123): March 28, 2019 Letter Confirming No Agreement

        Exhibit 42 (Dkt. #123): Receiver Directive to Fabulous to Turn Over Asset to Katz



                                                  25
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 26 of 56 PageID #: 12148



        Exhibit 44 (Dkt. #123): February 28, 2014 Order to Turn Over Assets to Katz (Page 9)

        Exhibit 47 (Dkt. #123): March 24, 2015 Order

        Exhibit 52 (Dkt. #123): VeriSign Registrar Agreement Excerpt

        Exhibit 53 (Dkt. #123): ICANN Inter-Registrar Transfer Policy

        Exhibit 57 (Dkt. #123): Fabulous Domains Released Email

        Exhibit 115 (Dkt. #123): September 12, 2018 Stipulation by Sea Wasp – No Lock in
        January 2018
        Exhibit 151 (Dkt. #123): Katz’ Declaration

        Exhibit A (Dkt. #177): Domain Protection Certificate of Existence

 Sea Wasp submits the following evidence in opposition to Domain Protection’s Motion:

        Exhibit A (Dkt. #168): Depositions of Domain Protection Corporate Representative and
        Lisa Katz
        Exhibit B (Dkt. #168): Court Denial of Domain Protection’s Motion to Quash Katz’
        Subpoena
        Exhibit C (Dkt. #168): Videotaped Oral Deposition of Lisa Katz, 30(b)(6) Representative
        of Domain Protection, LLC
        Exhibit D (Dkt. #168): Katz Deposition – Schepps Objections

        Exhibit E (Dkt. #168): Business Organization Inquiry

        Exhibit F (Dkt. #168): Order in 3:09-CV-0988-L

        Exhibit G (Dkt. #168): Certificate of Nonappearance for the Videotaped Oral Deposition
        of Elissa (Lisa) Katz
        Exhibit A (Dkt. #179): Videotaped Oral Deposition of Lisa Katz, 30(b)(6) Representative
        of Domain Protection, LLC
        Exhibit A (Dkt. #179): Declaration of Jeffrey Rasansky

        Exhibit A (Dkt. #179): Declaration of Christopher A. Payne

        Sea Wasp objects to “Exhibit 151 (Dkt. #123): Katz’ Declaration.” The Court has already

 resolved the issues surrounding Katz’ Declaration as discussed in Part I(a), supra. Accordingly,

 the discussion above is incorporated herein and limits the evidence in Katz’ Declaration as

                                               26
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 27 of 56 PageID #: 12149



 previously outlined. Sea Wasp does not object to any of the remaining evidence proffered by

 Domain Protection. Domain Protection does not object to any of the evidence submitted by Sea

 Wasp. Sea Wasp has agreed, admitted to, or failed to contest the foregoing facts. See Anderson,

 477 U.S. at 248–49; Byers, 209 F.3d at 424. Indeed, Sea Wasp has spent its briefing offering the

 arguments which the Court has already addressed in Part I, supra. Accordingly, the relevant,

 undisputed facts can be adequately summarized as follows. Domain Protection is the registrar of

 tens of thousands of Domain Names. Domain Protection came into possession of those Domain

 Names following Lisa Katz’ assignment of the Domain Names from Quantec, LLC to Domain

 Protection, LLC. Those Domain Names were subject to an executive lock which was put in place

 by Fabulous while suits in Texas and Australia were pending. Following the dismissal of those

 suits, the executive lock was removed by Fabulous. Domain Protection then made certain changes

 to the Domain Names’ nameserver records. Sea Wasp replaced Fabulous as registrar of the

 Domain Names. Sea Wasp then placed another executive lock on the Domain Names without

 Domain Protection’s consent. Domain Protection then filed the immediate action. Finding that

 there is no genuine dispute of material fact, the Court proceeds to the issue presented to it. See

 Anderson, 477 U.S. at 248–49; Fontenot, 780 F.2d at 1194. Namely, whether a domain name

 registrar such as Sea Wasp is authorized under the ICANN rules to become involved in purported

 domain name ownership disputes and to alter a registrant’s domain name nameserver records

 without the registrant’s consent (or the order of a court or administrative panel) (Dkt. #123).

            b. The Merits

        The Internet Corporation for Assigned Names and Numbers (“ICANN”) is a “nonprofit

 corporation that governs the Internet.” Lockheed Martin Corp. v. Network Solutions, Inc., 141 F.

 Supp. 2d 648, 651 (N.D. Tex. 2001). ICANN was established in 1998 and is “officially recognized



                                                 27
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 28 of 56 PageID #: 12150



 by the U.S. Department of Commerce as the global, non-profit consensus organization designed

 to carry on administration of the Internet name and address system.” Id. In October of 1999,

 ICANN adopted the Uniform Domain Name Dispute Resolution Policy (“UDRP”). See Internet

 Corp.     for     Assigned       Names       and     Numbers,        UDRP       (Oct.     24,     1999),

 https://www.icann.org/resources/pages/policy-2012-02-25-en [hereinafter “ICANN UDRP”].

 The UDRP governs relations between registrars and domain name holders, “provides for resolution

 of domain disputes . . .” and must be adhered to by all who register a domain name in the “.com,”

 “.net,” and “.org” top-level domains. Network Solutions, 141 F. Supp. 2d at 651; see also

 Petroliam Nasional Berhad v. GoDaddy.com, Inc., 737 F.3d 546, 548 n.1 (9th Cir. 2013)

 (“Registrars are required to comply with the UDRP . . . .”). Indeed, as the Court has already

 determined, § 3.8 of the ICANN Regisrar Accreditation Agreement requires all registrars to

 incorporate ICANN’s UDRP into their registration agreements with domain-name registrants

 (Dkt. #192) (citing Dkt. #54, Exhibit 8 at p. 12). This means that the UDRP governs both the

 registrar’s and the registrant’s rights “in connection with a dispute between [domain-name

 registrants] and any party other than . . . the registrar . . . over the resolution and use of an Internet

 domain name registered by [the registrant]” (Dkt. #123, Exhibit 1). Pursuant to the preamble of

 ICANN’s UDRP, the policy “uses ‘we’ and ‘our’ to refer to the registrar and it uses ‘you’ and

 ‘your’ to refer to the domain-name holder.” See ICANN UDRP Preamble. Following the

 preamble, the UDRP provides a number of Paragraphs which govern everything from the purpose

 of the UDRP, to dispute resolution, to policy modification. See ICANN UDRP. Those Paragraphs

 are as follows.

         Under ¶ 3 of the UDRP, a registrar is permitted to “cancel, transfer, or otherwise make

 changes to domain name registrations under the following circumstances:” (a) written



                                                    28
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 29 of 56 PageID #: 12151



 authorization from the registrant; (b) receipt of a court order; or (c) receipt of an order from an

 administrative panel. ICANN UDRP ¶ 3. A registrar may also “cancel, transfer or otherwise

 makes changes to a domain name registration in accordance with the terms of your Registration

 Agreement or other legal requirements.” Id. Paragraph 4 governs Mandatory Administrative

 Proceedings. See ICANN UDRP ¶ 4. A mandatory administrative proceeding is only required

 when:

         (1) your domain name is identical or confusingly similar to a trademark or service mark in
         which the complainant has rights; and
         (2) you have no rights or legitimate interests in respect to the domain name; and
         (3) your domain name has been registered and is being used in bad faith.
 Id. As evidenced by the text of ¶ 4, ¶ 4 only governs trademark disputes. Id. Paragraph 6 then

 states that:

         We will not participate in any way in any dispute between you and any party other than us
         regarding the registration and use of your domain name. You shall not name us as a party
         or otherwise include us in any such proceeding. In the event that we are named as a party
         in any such proceeding, we reserve the right to raise any and all defenses deemed
         appropriate, and to take any other action necessary to defend ourselves.
 See ICANN UDRP ¶ 6. Following ¶ 6, ¶ 7 states that: “We will not cancel, transfer, activate,

 deactivate, or otherwise change the status of any domain name registration under this Policy except

 as provided in Paragraph 3 above.” ICANN UDRP ¶ 7. Again, ¶ 3 only permits cancellation,

 transfer, activation, deactivation, or any other change upon the consent of the registrant or receipt

 of a court or administrative order. See ICANN UDRP ¶ 3. Finally, ¶ 8 governs transfers during a

 dispute. Paragraph 8(a) prohibits transfers to a new holder if: (1) there is a pending administrative

 proceeding under ¶ 4; or (2) there is a pending court or administrative proceeding and the new

 holder has not agreed, in writing, to “be bound by the decision of the court or arbitrator.” ICANN

 UDRP ¶ 8(a). Paragraph 8(b) follows by stating that a domain-name holder may not transfer its

 domain names to another registrar when a ¶ 4 administrative proceeding is pending unless the


                                                  29
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 30 of 56 PageID #: 12152



 “domain name you have registered with us shall continue to be subject to the proceedings

 commenced against you in accordance with the terms of this Policy.” ICANN UDRP ¶ 8(b).9

          The text of ICANNS’s UDRP is clear. ICANN rules specifically prohibit registrars from:

 (1) becoming involved in domain name ownership disputes; and (2) altering domain name

 nameserver records without the registrant’s consent. See ICANN UDRP ¶ 7; see also Petroliam

 Nasional Berhad v. GoDaddy.com, Inc., 897 F. Supp. 2d 856, 861 (N.D. Cal. 2012) (“[T]he UDRP

 specifically prohibits registrars from becoming involved in disputes over domain name

 ownership.”), aff’d, 737 F.3d 546, 548 n.1 (9th Cir. 2013). A registrar is only authorized to

 interfere with a registrant’s control over their domain name records when the registrant consents,

 in writing, or there is a court or administrative panel order directing the registrar to do so. See

 ICANN UDRP ¶ 3. Here, the record is clear. See Anderson, 477 U.S. at 248–49. Sea Wasp did

 not obtain a court order or administrative panel order. Sea Wasp also did not obtain consent from

 Domain Protection to interfere with Domain Protection’s control of its Domain Names.10 Despite

 these facts, and the clear text of UDRP ¶¶ 3, 7, 11 Sea Wasp inserted itself, placed an executive

 lock on Domain Protection’s Domain Names without Domain Protection’s consent,12 and thus

 acted outside the scope of its legal authority under ICANN’S UDRP.

          Tellingly, Sea Wasp does not dispute the clear meaning of the UDRP text. See In re Mun.

 Bond Reporting Antitrust Litig., 672 F.2d at 440. Rather, Sea Wasp argues that ICANN Inter-


 9
   Paragraph 8(b) also prohibits transfer for a “period of fifteen (15) business days (as observed in the location of our
 principal place of business) after such proceeding is concluded” (Dkt. #123, Exhibit 1).
 10
    Sea Wasp judicially admitted in Defendant Sea Wasp, LLC’s Response Opposing Motion for Issuance of Temporary
 Restraining Order and Temporary Injunction (Dkt. #14) that Domain Protection is the registrant.
 11
    Paragraph 4, as has been previously stated, only governs trademark disputes. See ICANN UDRP ¶ 4. Paragraph 8
 only governs administrative proceedings—both trademark and non-trademark. See ICANN UDRP ¶ 8. Accordingly,
 while these Paragraphs are often the focus of court opinions, those Paragraphs are not in play here.
 12
    See Dkt. #123, Exhibit 151 (stating that “without notice to, or consent from Domain Protection, Sea Wasp seized
 control over Domain Protection’s domain names”); see also Dkt. 14 (stating that “[d]ue to its knowledge of the present
 ownership dispute, Sea Wasp is maintaining an “executive lock” on the names, which prevents transfer and sale of
 the names by the registrant . . . .”).

                                                           30
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 31 of 56 PageID #: 12153



 Registrar Transfer Policy § 3.7 authorizes registrars to alter domain name nameserver records

 without the registrant’s consent. As the Court has already ruled in Part I(d), supra, however, the

 ICANN Inter-Registrar Transfer Policy § 3.7 does not permit such interference. See Dkt. #192

 (discussing how ICANN Inter-Registrar Transfer Policy § 3.7 does not insulate Sea Wasp from its

 conduct). To be sure, the text of § 3.7 only permits a registrar to “deny a transfer request” in

 specific instances. It does not, as Sea Wasp maintains, permit a registrar to make changes to a

 domain names nameserver records, place an executive lock on domain names, or otherwise

 become involved in domain name ownership disputes. Indeed, ICANN “knew how to state

 clearly” when a lock should be imposed and chose not to require one every time a dispute over a

 domain name arises. See El Paso Field Servs., 389 S.W.3d at 811. Thus, at most, Sea Wasp would

 have only been permitted to deny a transfer of the Domain Names—assuming § 3.7 was properly

 in play due to an identity dispute—not place an executive lock on them. Yet even then, the record

 is clear: there is no requested inter-registrar transfer in this case and no dispute over identity.13

 Further, the Court has found that Sea Wasp’s fraud argument, pursuant to § 3.7.1 of the ICANN

 Inter-Registrar Transfer Policy, has been waived. Consequently, the Court finds that Sea Wasp

 was not authorized under the ICANN rules to become involved in purported domain name

 ownership disputes and to alter Domain Protection’s Domain Name nameserver records without

 Domain Protection’s consent.

         Domain Protection argues that an affirmative answer to the question presented establishes

 “Sea Wasp’s liability for the claims of Theft, Conversion, violation of the Stored Communications

 Act, and Tortious Interference” (Dkt. #123). Sea Wasp did not provide the Court with briefing to


 13
   A dispute over whether Domain Protection is the rightful owner of the Domain Names does not constitute a dispute
 over “the identity of the Registered Name Holder.”              See ICANN, ABOUT ID REQUIREMENTS,
 https://www.icann.org/resources/pages/id-2013-05-03-en (last visited November 24, 2019); see also Dkt. #14, supra
 note 9.

                                                        31
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 32 of 56 PageID #: 12154



 the contrary. Further, Sea Wasp did not dispute the facts that underlie this action. 14 With that

 being said, Sea Wasp cannot be deemed liable under four causes of action merely because of its

 failure to brief. Rather, Domain Protection must establish that it is entitled to judgment as a matter

 of law. See FED. R. CIV. PRO. 56(a). The Court accordingly proceeds to determining whether

 Domain Protection has carried its burden of proof, and is thus entitled to judgment as a matter of

 law, with respect to the Texas Theft Liability Act, Tortious Interference, Conversion, and the

 Stored Communications Act.

      III.      Liability

             Having found that Sea Wasp was not authorized under the ICANN rules to become

 involved in purported domain name ownership disputes and to alter Domain Protection’s Domain

 Name nameserver records without Domain Protection’s consent, the Court must now determine

 whether Sea Wasp is indeed liable for the four causes of action that Domain Protection asserts in

 its Motion. The Court considers each cause of action independently.

                a. Texas Theft Liability Act

             “Under the Texas Theft Liability Act (“TTLA”), a person who commits theft is liable for

 damages resulting from the theft. TEX. CIV. PRAC. & REM. CODE § 134.002(3). ‘The TTLA

 provides victims of a theft, as defined in various sections of the Texas Penal Code, with a civil

 action to recover damages, fees, and costs from the thief.’” Beardmore v. Jacobsen, 131 F. Supp.

 3d 656, 669 (S.D. Tex. 2015) (citing In re Powers v. Caremark Inc., 261 Fed. Appx. 719, 721 (5th

 Cir. 2008)). A plaintiff establishes a TTLA claim by showing that:

             (1) the plaintiff had a possessory right to property or was the provider of services; 15

 14
    While Sea Wasp begins its Response with the proclamation that “material underling facts are disputed,” Sea Wasp
 provides the Court with no summary judgment evidence that compels its unsupported assertion (Dkt. #168).
 15
    Texas courts have long held that a party may bring a TTLA claim against another based merely on its possession
 over the property in question. After all, Texas theft laws are meant to “protect all ownership interests in property”—
 and not simply full ownership. Freeman v. State, 707 S.W.2d 597, 603 (Tex. App.—San Antonio 1986) (en banc)

                                                          32
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 33 of 56 PageID #: 12155



          (2) the defendant unlawfully appropriated property or unlawfully obtained services in
          violation of certain sections of the Penal Code;16 and
          (3) the plaintiff sustained damages as a result of the theft.

 In re Minardi, 536 B.R. 171, 186 (Bankr. E.D. Tex. 2015) (citing Wellogix, Inc. v. Accenture, LLP,

 788 F. Supp. 2d 523, 542 (S.D. Tex. 2011). A plaintiff must also establish that the defendant

 intended to unlawfully appropriate the property or obtain the services in question. See Winkley v.

 State, 123 S.W.3d 707, 713 (Tex. App.—Austin 2003, no pet.). “Even in cases where there exists

 no evidence directly indicating an intent to steal property, it has been held that such intent may be

 inferred from the words, actions, or conduct of the actor.” Id. (citing McGee v. State, 774 S.W.2d

 229, 234 (Tex. Crim. App. 1989); Banks v. State, 471 S.W.2d 811, 812 (Tex. Crim. App. 1971)).

          Here, Domain Protection plainly has some proprietary interest in the Domain Names. After

 all, Domain Protection is the registrant of the very Domain Names in dispute—a fact which Sea

 Wasp has judicially admitted. See Dkt. #14; see also Dkt. #105 (stating that “Sea Wasp agrees

 that Domain Protection would be the “factual” possessor of the domain names because Domain

 Protection is listed in the WHOIS registration database as the registrant of the domain names.”).

 And, as explained, a different court had previously appointed a receiver over Baron’s assets and

 those belonging to LLCs with ties to him. When it came time to unwind the receivership, the court

 directed the LLCs’ assets to be returned to Katz as the Local Operations Manager for the LLCs.

 Katz then assigned the Domain Names to Domain Protection. This makes Domain Protection the



 (“The issue of ‘ownership’ goes to the scope of the property interest protected by the law and is intended to protect
 all ownership interests in property from criminal behavior. When there are equal competing possessory interests in
 property allegedly stolen, we believe that the key to answering the question of which person has the greater right to
 possession of the property is who, at the time of the commission of the offense, had the greater right to possession of
 the property.”) (emphasis in original). Domain Protection thus needs to show only that it “owns” some proprietary
 interest in the Domain Names and that Sea Wasp is appropriating that interest. See Manning v. State, 68 S.W.3d 697,
 698 (Tex. Crim. App.—Corpus Christi 2000, pet. ref’d) (citing Easton v. State, 533 S.W.2d 33, 35 (Tex. Crim. App.
 1976)) (“The State can prove ownership in three ways: (1) by showing title, (2) by proving possession, or (3) by
 showing that the alleged owner has a greater right to possession than the defendant.”).
 16
    “Appropriation of property is unlawful if it is without the owner’s effective consent.” 4 TEX. PENAL CODE
 § 31.03(b)(1) (Vernon Supp. 2014).

                                                          33
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 34 of 56 PageID #: 12156



 party in possession of the Domain Names. See Dkt. #105 (“Absent the executive lock, Sea Wasp

 agrees that Domain Protection would be the “factual” possessor of the domain names because

 Domain Protection is listed in the WHOIS registration database as the registrant of the domain

 names.”). Further, Domain Protection has the greater right to control the Domain Names given

 ¶ 3 of ICANN’s UDRP which requires Sea Wasp to receive consent from Domain Protection prior

 to making any changes to the Domain Names. ICANN UDRP ¶ 3.

        Next, it is evident that Sea Wasp unlawfully appropriated the Domain Names. In Texas, a

 party commits “theft” by “unlawfully appropriat[ing] property with intent to deprive the owner of

 property.”   TEX. PENAL CODE § 31.05.           A party unlawfully appropriates property by

 transferring, acquiring, or exercising control over the property “without the owner’s effective

 consent.” Id. §§ 31.01, 31.03. Sea Wasp cannot credibly argue that it placed the executive lock

 back on the Domain Names with Domain Protection’s consent.            Domain Protection is the

 registered name holder in this case and has asked Sea Wasp, by email, to unlock the Domain

 Names so that it may transfer the Domain Names, make other changes to their registration

 information, or both. The UDRP requires Sea Wasp to comply with Domain Protection’s wishes.

 Sea Wasp did not comply.         Moreover, Sea Wasp’s purported defense under ICANN’s

 Accreditation Agreement has failed. Thus, absent consent, a court order, or an administrative

 order, pursuant to ¶ 3 of ICANN’s UDRP, Sea Wasp lacked authority to acquire and exercise

 control over the Domain Names by placing an executive lock on them. Sea Wasp accordingly

 unlawfully appropriated Domain Protection’s Domain Names.            See 4 TEX. PENAL CODE

 § 31.03(b)(1) (Vernon Supp. 2014).

        Further, it is readily apparent that Sea Wasp intended to unlawfully appropriate the

 property. “Deprive,” as defined by TEX. PENAL CODE § 31.01, means: “to withhold property from



                                                34
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 35 of 56 PageID #: 12157



 the owner permanently or for so extended a period of time that a major portion of the value or

 enjoyment of the property is lost to the owner.” All that is required for a TTLA action is intent to

 deprive. Here, Sea Wasp judicially admitted that it was appropriating Domain Protection’s

 Domain Names and would not return them until a court of law intervened. See Dkt. #14 (“Due to

 its knowledge of the present ownership dispute, Sea Wasp is maintaining an “executive lock” on

 the names, which prevents transfer and sale of the names by the registrant, i.e., Plaintiff. Sea Wasp

 will not remove the lock absent a court order, which would shield Sea Wasp from potential claims

 by other parties claiming an ownership interest in the names.”). The fact that the Court intervened

 and ordered a preliminary injunction thus preventing the time period from extending does not

 preclude Sea Wasp’s liability. A TTLA action requires intent to deprive, not that the theft actually

 resulted in a deprivation for an extended period of time. See TEX. PENAL CODE § 31.01. Moreover,

 the fact that Sea Wasp purportedly appropriated Domain Protection’s Domain Names pursuant to

 “legal advice” (Dkt. #319) is inapposite. First, Sea Wasp cites no authority stating that it may act

 upon advice of counsel free from fear of any liability for theft. Second, Sea Wasp did not raise

 this argument in any of its briefing regarding Domain Protection’s Motion for Partial Summary

 Judgment. As the Court has previously stated in this case, there is no reason why Sea Wasp could

 not have raised this argument in its Response. See BHL Boresight, Inc. v. Geo-Streering Sols, Inc.,

 4:15-cv-00627, 2017 WL 3634215, at *2 (S.D. Tex. Aug.24, 2017) (quoting Branch v. CEMEX,

 Inc., No. H-11-1953, 2012 WL 2357280, at 9 (S.D. Tex. Apr. 28, 2015) (explaining that surreplies

 are “‘limited to addressing only new arguments raised for the first time by the opposing party in

 their reply briefing and not included in the original motion’”). By raising this argument in its late-

 filed surreply, for the first time, Domain Protection has not been able to respond, which would

 make it unfair for the Court to consider now. See TCGC IP Holdings, LLC v. Graves Golf



                                                  35
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 36 of 56 PageID #: 12158



 Academy, No. 3:10-cv-0055-L, 2010 WL 2671302, at *2 (N.D. Tex. July 1, 2010) (citing Spring

 Indus., Inc. v. American Motorists Ins., 137 F.R.D. 238, 239 (N.D. Tex. 1991)) (“The court

 declines to consider new arguments and evidence filed for the first time in a reply when there is

 no chance for the [opposing party] to respond.”). Irrespective of Sea Wasp’s new arguments, the

 record is abundantly clear. See McGee, 774 S.W.2d at 234. Sea Wasp entered into the DNS Server

 and purposefully changed records. Sea Wasp placed an executive lock on Domain Protection’s

 Domain Names and thus prevented Domain Protection from controlling its assets. And Sea Wasp

 judicially admitted that it would not alter the consequences of its actions and return Domain

 Protection’s property to Domain Protection until a court intervened. Sea Wasp knew full well how

 its actions would affect Domain Protection. To be sure, Sea Wasp itself stated:

        Domain Protection cannot transfer or sell the domain names; it cannot use any of the
        domain names; it cannot change the name servers; it cannot change the registrant
        information in the WHOIS database; it cannot manage the monetization of the domain
        names; it cannot access the revenue generated by the monetization of the domain names;
        and perhaps most significantly, it cannot remove the executive lock. By contrast, Sea Wasp
        can exclusively take any or all of these actions based on its ability to control and implement
        the executive lock.
 (Dkt. #105). Sea Wasp knew that its actions in purposefully appropriating Domain Protection’s

 Domain Names would affect Domain Protection’s ability to control those Domain Names; Sea

 Wasp appropriated the Domain Names anyway. Thus, having found intent both from Sea Wasp’s

 admissions and its conduct, McGee, 774 S.W.2d at 234, the Court considers whether any damages

 resulted from Sea Wasp’s actions.

        The damages in this action are readily apparent. The record reflects that, while an

 executive lock is on the Domain Names, Domain Protection is not permitted to change its

 registration records, transfer the Domain Names, or otherwise monetize the names. See Dkt. #105

 (“The lock prevents Domain Protection from using, selling, or transferring the domain names.”).

 By placing an executive lock on the Domain Names, Sea Wasp has prevented Domain Protection

                                                 36
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 37 of 56 PageID #: 12159



 from updating the registration information affiliated with the Domain Names. Thus, even though

 Domain Protection contracted with a new Advertising Manager, Domain Protection was unable—

 prior to the Court’s Order entering a preliminary injunction (Dkt. #192)—to access its traffic data

 and emails without the aid of a third party with whom Domain Protection had terminated its

 business relationship with. As Sea Wasp itself judicially admitted, and it bears repeating, in its

 Response in Opposition to Cross-Defendant’s Motion to Dismiss Interpleader:

          Domain Protection cannot transfer or sell the domain names; it cannot use any of the
          domain names; it cannot change the name servers; it cannot change the registrant
          information in the WHOIS database; it cannot manage the monetization of the domain
          names; it cannot access the revenue generated by the monetization of the domain names;
          and perhaps most significantly, it cannot remove the executive lock. By contrast, Sea Wasp
          can exclusively take any or all of these actions based on its ability to control and implement
          the executive lock.
 (Dkt. #105). This has resulted in the expiration of thousands of unique Domain Names which have

 been permanently lost (Dkt. #123, Exhibit 151).17

          The Court finds that there are no genuine issues of material fact and that Domain Protection

 has carried its burden in establishing each element under the Texas Theft Liability Act such that

 Domain Protection is entitled to judgment as a matter of law. The Court therefore grants Domain

 Protection summary judgment on its claim for Sea Wasp’s violation of the Texas Theft Liability

 Act.




 17
   Sea Wasp avers that Katz has “not taken substantive actions to sell the bulk of the portfolio of names, transfer them
 to a new registrar, or monetize their cash flow. It appears as if there was a great clamor for judicial relief, but little
 follow-up” (Dkt. #319). Sea Wasp argues this to show that there are no damages. This argument is merely smoke
 and mirrors. What Katz and Domain Protection do with the Domain Names after the executive lock is lifted is
 inapposite. For the time that the DNS Server was altered, and the executive lock was placed, Domain Protection was
 unable to control its property or profit off of it. Damages, as the Court has already stated, are readily apparent from
 these facts and thus this novel, and untimely, argument is accordingly rejected.

                                                            37
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 38 of 56 PageID #: 12160



             b. Tortious Interference

         Under Texas law, tortious interference with an existing contract occurs when the following

 elements are satisfied:

         (1) an existing contract subject to interference;
         (2) a willful and intentional act of interference with the contract;
         (3) that proximately caused the plaintiff’s injury; and
         (4) caused actual damages or loss.
 Texas Integrated Conveyor Systems, Inc. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348,

 366–67 (Tex. App.—Dallas 2009, pet. denied) (citing Prudential Ins. Co. of Am. v. Fin. Review

 Servs., Inc., 29 S.W.3d 74, 77 (Tex. 2000); Holloway v. Skinner, 898 S.W.2d 793, 795–96 (Tex.

 1995); Juliette Fowler Homes, 793 S.W.2d 660, 664 (Tex. 1990); Armendariz v. Mora, 553 S.W.2d

 400, 404 (Tex. Civ. App.—El Paso 1977, writ ref’d n.r.e.). To be legally capable of tortious

 interference, the defendant must be a stranger to the contract with which he allegedly interfered.”

 Community Health Systems Professional Services Corporation v. Hansen, 525 S.W.3d 671, 690

 (Tex. 2017) (citing Holloway, 898 S.W.2d at 795–96). For tortious interference with a prospective

 contract, a plaintiff must establish:

         (1) a reasonable probability that the parties would have entered into a business relationship;
         (2) an intentional, malicious intervention or an independently tortious or unlawful act
         performed by the defendant with a conscious desire to prevent the relationship from
         occurring or with knowledge that the interference was certain or substantially likely to
         occur as a result of its conduct;
         (3) a lack of privilege or justification for the defendant’s actions; and
         (4) actual harm or damages suffered by the plaintiff as a result of the defendant’s
         interference, i.e., the defendant’s actions prevented the relationship from occurring [and
         was the proximate cause of that consequence].
 Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67 (citing Tex. Disposal Sys. Landfill, Inc. v.

 Waste Mgmt. Holdings, Inc., 219 S.W.3d 563, 590 (Tex. App.—Austin 2007, pet. denied);

 Bradford v. Vento, 48 S.W.3d 749, 757 (Tex. 2001) (agreeing with appellate court’s analysis of

 issue)). “Texas law recognizes that interference which makes performance more burdensome or


                                                   38
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 39 of 56 PageID #: 12161



 difficult, or of less or no value to the one entitled to performance, may constitute an actionable

 tort.” Hughes v. Houston Northwest Medical Center, Inc., 680 S.W.2d 838 (Tex. Civ. App.—

 Houston [1st Dist] 1984, writ ref’d n.r.e.) (citing Tippett v. Hart, 497 S.W.2d 606 (Tex. Civ.

 App.—Amarillo), writ ref’d n.r.e. per curiam, 501 S.W.2d 874 (Tex. 1973)).                                 Finally,

 “[i]ntentional interference does not require intent to injure, only that ‘the actor desires to cause the

 consequences of his act, or that he believes that the consequences are substantially certain to result

 from it.’” Hansen, 525 S.W.3d at 690 (quoting Sw. Bell Tel. Co. v. John Carlo Tex., Inc., 843

 S.W.2d 470, 472 (Tex. 1992)).

          Here, Lisa Katz, on behalf of Domain Protection, “explained to Sea Wasp that [she] had

 pending contracts and contracts under negotiation” (Dkt. #123, Exhibit 151). These contracts and

 pending contracts included contracts “to receive advertising revenue from [Domain Protection’s]

 domain names” and prospective contracts to “sell domain names and [] receive cash purchase

 offers” (Dkt. #123, Exhibit 151). In response, Katz was told by Sea Wasp’s representative that

 “the purpose of the lock was to prevent those sales” (Dkt. #123, Exhibit 151). With those facts in

 mind, the Court will address Domain Protection’s claim for tortious interference of an existing

 contract first, then consider Domain Protection’s claim for tortious interference of a prospective

 contract.

                        i. Tortious Interference – Existing Contract

          At the outset, it is undisputed that Domain Protection is a party to, at a minimum, one

 contract through which Domain Protection receives advertising revenue from its domain names

 (Dkt. #123, Exhibit 151).18 Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67. Sea Wasp

 was not a party to said contract(s) (Dkt. #123, Exhibit 151). Accordingly, Sea Wasp was, and still


 18
   The existence of said advertising contract has been a recurring claim throughout this litigation which Sea Wasp has
 not disputed.

                                                          39
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 40 of 56 PageID #: 12162



 is, a stranger, third-party capable of interfering with Domain Protection’s contractual rights.

 Hansen, 525 S.W.3d at 690. Next, it is undisputed—indeed, Sea Wasp failed to rebut Katz’

 Declaration and provide an assertion to the contrary—that Katz was told by Sea Wasp that the

 purpose of the executive lock was to prevent the contractual sales and monetization of the Domain

 Names (Dkt. #123, Exhibit 151). See Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67. As

 such, Sea Wasp’s undisputed intent to prevent fulfillment of an existing contract is readily

 apparent. This interference has “caused Domain Protection to lose all of its advertising revenue,

 and irreparably lose sales contracted for” (Dkt. #123, Exhibit 151). Again, Sea Wasp’s judicial

 admissions in Dkt. #105 as discussed in Part III(a), supra, corroborate that Sea Wasp was the direct

 cause of Domain Protection’s inability to monetize the Domain Names, access the revenue

 generated by the monetization of the Domain Names from its existing contract, or manage the

 Domain Names in any other manner (Dkt. #105). Sea Wasp does not dispute the material facts

 supporting Domain Protection’s tortious interference claim. Further, the Court finds that Sea

 Wasp’s judicial admissions and conduct support each element’s fulfillment and that Domain

 Protection has successfully carried its burden of proof under Rule 56(a). The Court therefore

 grants Domain Protection summary judgment on its claim of tortious interference with an existing

 contract against Sea Wasp. See Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67.

                    ii. Tortious Interference – Prospective Contract

        To prove tortious interference with a prospective contract, Domain Protection must first

 prove “a reasonable probability that the parties would have entered into a business relationship.”

 See Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67. This burden does not require that

 Domain Protection prove that a contract would have been entered into but for Sea Wasp’s

 interference, but it does require that Domain Protection prove the “reasonable probability” of the



                                                 40
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 41 of 56 PageID #: 12163



 formation of a contract. See Richardson-Eagle, Inc. v. William M. Mercer, Inc., 213 S.W.3d 469,

 475–76 (Tex. App.—Houston [1st Dist.] 2006, pet. denied); Suprise v. DeKock, 84 S.W.3d 378,

 382 (Tex. App.—Corpus Christi 2002, no pet.); Hill v. Heritage Res., 964 S.W.2d 89, 115 (Tex.

 App.—El Paso 1997, pet. denied). Domain Protection accordingly must prove more than the fact

 that mere negotiations such as a preliminary firm offer have occurred. See Richardson-Eagle, 213

 S.W.3d at 475 (“To establish a claim for tortious interference, a plaintiff must prove that more than

 mere negotiations occurred.”) (citing Milam v. Nat’l Ins. Crime Bureau, 989 S.W.2d 126, 132

 (Tex. App.—San Antonio 1999, no pet.); Caller–Times Publ’g Co. v. Triad Commc’ns, Inc., 855

 S.W.2d 18, 24 (Tex. App.—Corpus Christi 1993, no writ)). Katz’ Declaration merely claims that

 Domain Protection was “negotiating” future contracts, that a firm offer occurred, and that Domain

 Protection “was unable to continue negotiations because of Sea Wasp’s interference” (Dkt. #123,

 Exhibit 151) (emphasis added).        Katz’ Declaration does not provide sufficient facts and

 circumstances that point to a reasonable probability that the contract would have been

 consummated. See Richardson-Eagle, 213 S.W.3d at 475. To be sure, Katz’ Declaration admits

 that further negotiations would have occurred when Katz’ herself states that Domain Protection

 “was unable to continue negotiations” (Dkt. #123, Exhibit 151) (emphasis added). Without more,

 Domain Protection has failed to carry its burden in establishing the first element of tortious

 interference with a prospective contract. The Court simply cannot find a reasonable probability

 that a contract would have been entered into in the midst of an admittedly ongoing negotiation

 process. See Richardson-Eagle, 213 S.W.3d at 475. Consequently, Domain Protection has not




                                                  41
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 42 of 56 PageID #: 12164



 established that it is entitled to judgment as a matter of law under its claim for tortious interference

 with a prospective contract.

               c. Conversion

          Under Texas tort law, “[c]onversion is the wrongful exercise of dominion or control over

 the property of another in denial of, or inconsistent with, the other’s rights in the property.”

 Robinson v. Nat’l Autotech, Inc., 117 S.W.3d 37, 40 (Tex. App.—Dallas 2003, no pet) (citing

 Morey v. Page, 802 S.W.2d 779, 786 (Tex. App.—Dallas 1990, no writ); Waisath v. Lack’s Stores,

 Inc., 474 S.W.2d 444, 446 (Tex. 1971)). To establish a claim for conversion, a plaintiff must prove

 that:

          (1) the plaintiff owned or had possession of the property or entitlement to possession;
          (2) the defendant unlawfully and without authorization assumed and exercised control over
          the property to the exclusion of, or inconsistent with, the plaintiff’s rights as an owner;19
          (3) the plaintiff demanded return of the property; and
          (4) the defendant refused to return the property.20
 Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67 (citing Khorshid, Inc. v. Christian, 257

 S.W.3d 748, 759 (Tex. App.—Dallas 2008, no pet.). The plaintiff must also establish that the

 defendant’s conversion was the proximate cause of the plaintiff’s injury. See Cypress Creek EMS,

 548 S.W.3d at 685; United Mobile Networks, L.P. v. Deaton, 939 S.W.2d 146, 147–48 (Tex. 1997);

 MJS & Assocs. v. Master, 501 S.W.3d 751, 757 (Tex. App.—Tyler 2016, pet. denied). Much like

 possession for the Texas Theft Liability Act, a plaintiff may pursue a conversion action when the

 plaintiff either owned, possessed, or had the right of immediate possession to the property in



 19
    Any act which interferes with a plaintiff’s right to his or her property such that the plaintiff owner cannot freely use
 and enjoy his or her property constitutes dominion and control. See Cypress Creek EMS v. Dolcefino, 548 S.W.3d
 673, 684–85 (Tex. App.—Houston [1st Dist.] 2018, pet. denied); Pierson v. GFH Fin. Servs., 829 S.W.2d 311, 314
 (Tex. App.—Austin 1992, no writ).
 20
    “[F]ormal demand and refusal are not necessary when the circumstances and the acts of the possessor authorize a
 finding . . . of a clear repudiation of the owner’s rights and are tantamount to a refusal after demand.” Permian
 Petroleum Co. v. Petroleos Mexicanos, 934 F.2d 635, 651 (5th Cir. 1991) (quoting Loomis v. Sharp, 519 S.W.2d 955,
 958 (Tex. Civ. App.—Texarkana 1975, writ dism’d)).

                                                            42
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 43 of 56 PageID #: 12165



 question. See, e.g., Great W. Drilling, Ltd. v. Alexander, 305 S.W.3d 688, 695 (Tex. App.—

 Eastland 2009, no pet.); Almance v. Shipley Bros., 247 S.W.3d 252, 254 (Tex. App.—El Paso

 2007, no pet.); FCLT Loans, L.P. v. Estate of Bracher, 93 S.W.3d 469, 482 (Tex. App.—Houston

 [14th Dist.] 2002, no pet.); Crutcher v. Continental Nat. Bank, 884 S.W.2d 884 (Tex. App. El Paso

 1994, writ denied); City of Wichita Falls v. ITT Commercial Fin. Corp., 827 S.W.2d 6, 8 (Tex.

 App.—Fort Worth 1992), aff’d in part, rev’d in part on other grounds, 835 S.W.2d 65 (Tex. 1992).

 Merely establishing the aforementioned elements after demonstrating an interest in some form of

 property, however, is not always sufficient.

        Conversion does not apply to purely intangible property. See Neles-Jamesbury, Inc. v.

 Bill’s Values, 974 F. Supp. 979, 982 (S.D. Texas 1997); see also Forum US, Inc. v. Musselwhite,

 2016 WL 6909297, at *9 (S.D. Tex. Jan. 22, 2016) (stating that “[t]he majority of Texas courts

 and the Fifth Circuit have held that, under Texas law, conversion applies only to physical (tangible)

 property, not to intangible property.”). Notwithstanding such limitation of a conversion action,

 courts have found that there may be conversion of intangible property when “the underlying

 intangible right has been merged into a document” and “there has been conversion of such

 document.” Id. (citation omitted); Rehak Creative Servs. v. Witt, 404 S.W.3d 716, 734 (Tex.

 App.—Houston [14th Dist.] 2013, pet. denied), disapproved on other grounds, In re Lipsky, 460

 S.W.3d 579 (Tex. 2015); Express One Int’l v. Steinbeck, 53 S.W.3d 895, 901 (Tex. App.—Dallas

 2001, no pet.); see also Pebble Beach Co. v. Tour 18.1 Ltd., 942 F. Supp. 1513, 1569 (S.D. Tex.

 1996) (Hittner, J.) (“While conversion generally only applies to tangible property interests, courts

 have recently relaxed this rule to allow actions for conversion of intangible rights in limited

 circumstances,” “[s]pecifically where the underlying intangible right has been merged into a

 document.”), aff’d judgment as modified on other grounds, 155 F.3d 526 (5th Cir. 1998),



                                                  43
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 44 of 56 PageID #: 12166



 abrogated on other grounds as recognized by Test Masters Educational Services, Inc. v. State

 Farm Lloyds, 791 F.3d 561 (5th Cir. 2015). This exception to the exclusion of intangible property

 has been deemed the “merger exception.”21 See Robin Singh Educ. Servs., Inc. v. Test Masters

 Educ. Servs., Inc., 401 S.W.3d 95, 98 (Tex. App.—Houston [14th Dist.] 2011, no pet.). The

 merger exception has been applied to, among other things, lease documents, Prewitt v. Branham,

 643 S.W.2d 122, 123 (Tex.1983); confidential customer lists, Deaton v. United Mobile Networks,

 L.P., 926 S.W.2d 756, 762 (Tex. App.—Texarkana 1996), rev’d in part on other grounds, 939

 S.W.2d 146 (Tex.1997); and shares of stock, Watts v. Miles, 597 S.W.2d 386, 387–88 (Tex. Civ.

 App.—San Antonio 1980, no writ). At present, domain names have not been included within the

 merger exception. Yet, notably, both federal and Texas law provide that electronic records are

 entitled to the same legal effect as paper records. See 15 U.S.C. § 7001(a); TEX. BUS. & COM.

 CODE § 322.007(c).

         Before considering whether the elements of conversion have been met, the Court must

 address a threshold question: whether the property in question here, Domain Protection’s Domain

 Names, constitute property which are subject to an action for conversion. Domain Protection cites

 Kremen v. Cohen, 337 F.3d 1024, 1033–34 (9th Cir. 2003) for the proposition that the Domain

 Names “fall within this class of property because the registration and control of domain names is

 merged in electronic nameserver, (“DNS”) and “WHOIS” records” (Dkt. #123).                                Kremen,

 however, is merely persuasive authority. In Kremen, the Ninth Circuit determined that although




 21
   The Southern District, in Devon Energy Corp. v. Westacott, has expressed hesitancy in what it deems is an expansion
 of Texas conversion law. 2011 WL 1157334, at *9 (S.D. Tex. Mar. 24, 2011). The court there, however, did not
 actually reach the merits of whether the computer files in question could serve as a basis for a conversion action.
 Notwithstanding the Westacott court’s hesitancy, Texas law is clear that certain intangible property rights may be
 merged into documents creating a cause of action for conversion. See Deaton, 926 S.W.2d at 762; Branham, 643
 S.W.2d at 123; Miles, 597 S.W.2d at 387–88.

                                                         44
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 45 of 56 PageID #: 12167



 domain names constitute intangible property, they were still subject to conversion. Id. at 1029–

 1030. In its opinion, the Ninth Circuit first rejected the merger exception when it stated:

        In short, California does not follow the Restatement’s strict requirement that some
        document must actually represent the owner’s intangible property right. On the contrary,
        courts routinely apply the tort to intangibles without inquiring whether they are merged in
        a document and, while it’s often possible to dream up some document the intangible is
        connected to in some fashion, it’s seldom one that represents the owner’s property interest.
        To the extent Olschewski endorses the strict merger rule, it is against the weight of
        authority. That rule cannot be squared with a jurisprudence that recognizes conversion of
        music recordings, radio shows, customer lists, regulatory filings, confidential information
        and even domain names.
 Id. at 1033. As evidenced by the Ninth Circuit’s reasoning, the Ninth Circuit adopted California’s

 more fluid view of what constitutes “property.” Id. at 1031. Accordingly, the Ninth Circuit

 rejected, at the outset, a tangibility requirement for conversion altogether. Id. at 1031 (citing Payne

 v. Elliot, 54 Cal. 339 (1880) (recognizing conversion of shares because they are “a species of

 personal property,” not because they are tangible)).

        After rejecting a tangibility requirement and, ipso facto, the so-called “merger exception,”

 however, the Ninth Circuit proceeded with its analysis by stating that, even if California retained

 some vestigial merger requirement, the domain names in Kremen would still be subject to an action

 for conversion. Id. at 1033. First, the Ninth Circuit noted that the DNS—or Domain Name

 System—is a document, or collection of documents, which associates domain names with

 particular computers that are connected to the Internet. Id. That document, the Ninth Circuit

 continued, bears relation to the domain names stored within it because, should one change the

 information that is stored within the electronic database of the DNS, then one also changes the

 website people see when they type an associated domain name into their personal computer. Id.

 at 1034. That the DNS is a collection of documents, rather than a solitary document, did not

 change the Ninth Circuit’s conclusion. Indeed, despite the fact that data corresponding to one

 specific domain name is often spread across multiple documents in the DNS, the Ninth Circuit

                                                   45
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 46 of 56 PageID #: 12168



 held that this architectural mechanism of storage did not prevent a conversion claim. Id. To reach

 this conclusion, the Ninth Circuit analogized to a variety of other intangible property that had

 qualified as conversion-eligible under the merger exception. Id. For example, a share of stock—

 which has been recognized by a plethora of courts as an intangible property that qualifies under

 the merger exception—is often evidenced by more than one document. Id. Similarly, a customer

 list, which is also protected intangible property under the merger exception, may be recorded on a

 single document, multiple documents, or even index cards. Id. Yet the manner of recordation of

 the customer list does not change its status under the merger exception. Id. Accordingly, the Ninth

 Circuit found that, assuming arguendo that the merger exception applied in California, Kremen’s

 domain name was protected by conversion. Id. at 1035.

        While Kremen is merely persuasive authority predicated upon California’s law of

 conversion, which recognizes a much more fluid concept of property, Kremen’s reasoning behind

 its alternate holding regarding the merger exception is quite helpful. Domain Protection filed suit

 due to Sea Wasp’s placement of an executive lock on Domain Protection’s Domain Names. Those

 Domain Names, while not themselves tangible, have their correlating information and data stored

 within the DNS: a document, or collection of documents, which associates domain names with

 particular computers that are connected to the Internet. Two issues must be addressed before the

 Court can conclusively state that the DNS’ Server enables domain names to fall within the ambit

 of the merger exception: (1) the fact that the DNS is comprised of a multiplicity of documents; and

 (2) the fact that the DNS’ Server is not itself tangible. First, whether the DNS’ architectural

 mechanisms result in the storage of domain names occurring in a single document or a collection

 of documents is inapposite. Texas, like California, has recognized confidential customer lists, see

 Deaton, 926 S.W.2d at 762, and shares of stock, see Miles, 597 S.W.2d at 387–88, as falling within



                                                 46
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 47 of 56 PageID #: 12169



 the ambit of the merger exception. Like domain names, these forms of intangible property may

 be duplicated or even simply spread across various documents rather than merely being enshrined

 within one formal document. That Domain Protection’s Domain Names may be spread across a

 variety of documents within the DNS is accordingly of no concern. The second potential issue is

 that the document(s) that Domain Protection’s Domain Names are stored within—the DNS’

 Server—is not tangible itself. This presents a fact which is not analogous to a share of stock which

 is represented by a tangible certificate or a confidential customer list represented by an index card.

 This minor discrepancy does not preclude Domain Protection’s Domain Names from qualifying

 under the merger exception, however.

        Texas courts, in defining, interpreting, and analyzing causes of action for conversion often

 rely upon the Restatement (Second) of Torts. See Odeja v. Wal-Mart Stores, Inc., 956 S.W.2d

 704, 707 (Tex. App.—San Antonio 1997, pet. denied); Robin Singh Educ. Servs., 401 S.W.3d at

 104 (Frost, J., concurring). The Restatement does not require that the document in which an

 intangible is merged into be tangible itself. See RESTATEMENT (SECOND) OF TORTS § 242); see

 also Kremen, 337 F.3d at 1034, n.11(concluding that the Restatement does not require intangibles

 to be merged into a tangible document for the merger exception to apply). As such, while the

 DNS’ structure may not qualify as a document in the traditional sense, the Restatement, which

 Texas courts rely upon in matters of conversion, provides that non-traditional, electronic

 documents, are eligible documents under the merger exception. Even if the Restatement provided

 no guidance, Texas courts have seemingly expanded the definition of “document” to include

 electronic documents, such as court orders, alongside the more traditional hard-copy form

 documents. See In re Davis, 305 S.W.3d 326, 332–33 (Tex. App.—Houston [14th Dist.] 2010,

 orig. proceeding) (characterizing a court order available on the Harris County District Clerk’s



                                                  47
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 48 of 56 PageID #: 12170



 website in electronic form as a “document”); see also Robin Singh Educ. Servs., 401 S.W.3d at

 104 (Frost, J., concurring) (citing Kremen, 337 F.3d at 1034, n.11 for the proposition that “section

 242 of the Restatement (Second) of Torts, only requires merger into a “document” and that a

 document can be an electronic record.”). Thus, the DNS may qualify as a document for merger-

 exception purposes. 22

          Having determined that the DNS’ architectural mechanisms for storage of domain names

 constitute documents and that the Domain Names here were merged into that document for

 purposes of storage and management, the Court must now determine whether there has been

 conversion of the document and not simply the Domain Names. See Pebble Beach, 942 F. Supp.

 at 1569. In Defendant Sea Wasp, LLC’s Response Opposing Motion for Issuance of Temporary

 Restraining Order and Temporary Injunction (Dkt. #14), Sea Wasp states:

          Sea Wasp regards an unauthorized change as no change, and therefore elected to re-direct
          the names to the domain servers in place at the time of purchase, i.e., ns1.dnslink.com et
          al. Sea Wasp completed the process of restoring the original domain name server
          association with the Quasar Names on June 15, 2018. The name server identified in the
          Complaint – Domainpower.com – points directly to the dnslink.com address.
 (Dkt. #14). This judicial admission is consistent with the Katz’ Declaration which states, more

 colorfully, albeit, that “Sea Wasp hijacked control over all of Domain Protection’s domain names

 and websites, changing the nameserver records from ‘ns1.secure32.com, ns2.secure32.com’ to

 ‘ns1.dnslink.com, ns2.dnslink.com’ and thereby seizing active control of Domain Protection’s

 domain names and the websites linked to its domain names and redirecting them to

 ‘domainpower.com’" (Dkt. #123, Exhibit 151).                   Despite Sea Wasp’s characterization of its

 intrusion into DNS records as an attempt to restore the status quo—an argument which the Court



 22
   The Court is aware that in a predecessor case, Emke v. Compana, LLC, 2007 WL 2781661, at *3 (N.D. Tex. Sept.
 25, 2007), the Northern District noted, in its choice-of-law analysis, that the difference between California and Texas
 law would result in a different outcome on the conversion claim over domain names present in that action. The court
 was not required to consider the merger-exception there, however, which changes the analysis in the present action.

                                                          48
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 49 of 56 PageID #: 12171



 has already rejected, see Dkt. #192—such intrusion was undertaken without the consent of Domain

 Protection. See Dkt. #123, Exhibit 151 (“Sea Wasp’s freezing of Domain Protection’s domain

 names and changing the DNS records was done without the consent of Domain Protection and

 contrary to the express instructions from me and Domain Protection.”). The Domain Names here

 are inextricably intertwined with the DNS document(s). The Domain Names have their correlating

 information and data stored within the DNS. The DNS bears relation to the Domain Names stored

 within it because Sea Wasp was required to change the information stored within the electronic

 database of the DNS to change the website users see, and are directed to, when they type an

 associated Domain Name into their personal computer. Thus, elements one and two of a

 conversion action have been met. Domain Protection had a possessory interest in the Domain

 Names. See Tex. Integrated Conveyor Syst., 300 S.W.3d at 366–67; see also Part III (a), supra

 (holding that Domain Protection has a possessory interest in the Domain Names). The Domain

 Names were merged into DNS documents—or, more aptly, the DNS’ Server. Id. And Sea Wasp,

 “unlawfully and without authorization” assumed control of the DNS’ Server, exercised that control

 by redirecting the Domain Names, and thus precluded Domain Protection’s ability to access its

 Domain Name information, data, records, emails, and other proprietary information which is

 collected by the DNS Server. Id. By acting in this manner, Sea Wasp wrongfully, and without

 authorization, exercised clear dominion and control—as Sea Wasp has admitted in Dkt. #14—over

 Domain Protection’s Domain Names. See Cypress Creek EMS, 548 S.W.3d at 685; Pierson, 829

 S.W.2d at 314.

        As to elements three and four, the record reflects that Domain Protection requested that

 Sea Wasp remove the lock and that Sea Wasp refused. See Dkt. #123, Exhibit 151 (“Domain

 Protection requested that Sea Wasp return control of its domain names, and restore the DNS



                                                49
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 50 of 56 PageID #: 12172



 records. Sea Wasp refused to return the assets.”); see also Dkt. #14 (“Due to its knowledge of the

 present ownership dispute, Sea Wasp is maintaining an “executive lock” on the names, which

 prevents transfer and sale of the names by the registrant, i.e., Plaintiff. Sea Wasp will not remove

 the lock absent a court order, which would shield Sea Wasp from potential claims by other parties

 claiming an ownership interest in the names.”). Sea Wasp does not dispute that such request and

 denial occurred.23 See Fontenot, 780 F.2d at 1194. Further, any attempt to argue that Sea Wasp

 was permitted to refuse to deliver the Domain Names back to Domain Protection is defeated by

 the Court’s conclusion that Sea Wasp was not permitted to intervene in the first place. 24 See Part

 II (b), supra.

          Finally, as to proximate cause, Sea Wasp itself judicially admits in its Response in

 Opposition to Cross-Defendant’s Motion to Dismiss Interpleader (Dkt. #105) that its actions

 caused Domain Protection to lose control over its Domain Names. See Dkt. #105 (“Sea Wasp

 recognizes that Domain Protection would be in factual possession of the domain names but for the

 executive lock placed on the names by Sea Wasp.”). Further, the Court has already found that Sea

 Wasp is the actual and proximate cause of Domain Protection’s damages as it is undisputed that

 Sea Wasp placed an executive lock on Domain Protection’s Domain Names and interfered with



 23
    Notably, Sea Wasp could have attempted to make a “qualified refusal” argument in its Response to Domain
 Protection, LLC’s First Motion for Partial Summary Judgment (Dkt. #168) like it did in its Response in Opposition to
 Cross-Defendant’s Motion to Dismiss Interpleader (Dkt. #105). See Smith v. Maximum Racing, Inc., 136 S.W.3d 337,
 343 (Tex. App.—Austin 2004, no pet.). Under this argument, had Sea Wasp demonstrated that its refusal was not
 absolute but rather qualified by “certain conditions which [were] reasonable and justifiable, and which [were] imposed
 in good faith, and in recognition of the rights of plaintiff,” Sea Wasp would not have been liable for conversion. Id.
 Sea Wasp did not make this argument, however. At most, in the TTLA-context, Sea Wasp avers that “Sea Wasp relied
 upon legal advice regarding what to do since it was on notice of competing claims to the same domain names”
 (Dkt. #319). This submission was both untimely and insufficient to establish a qualified refusal argument. Moreover,
 even if Sea Wasp had argued a qualified refusal defense, Sea Wasp was in no position, under ICANN rules, to assert
 itself into the affairs of Domain Protection in the first place. Thus, this argument would have been rejected even if
 Sea Wasp had raised it again.
 24
    “It is well established under Texas law that acting with good faith or innocence does not constitute a defense to
 conversion.” Maximum Racing, 136 S.W.3d at 343 (citing Rodriguez v. Ortegon, 616 S.W.2d 946, 949 (Tex. Civ.
 App.—Corpus Christi 1981, no writ)).

                                                          50
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 51 of 56 PageID #: 12173



 the DNS’ Server and Verisign nameserver records. See Part III(a), supra (discussing the cause of

 damages). Thus, damages and the proximate cause of those damages are readily apparent. See

 Cypress Creek EMS, 548 S.W.3d at 685; Deaton, 939 S.W.2d at 147–48; MJS & Assocs., 501

 S.W.3d at 757.

          Again, the Court finds that there are no genuine issues of material fact and that Domain

 Protection has carried its burden in establishing each element of conversion such that Domain

 Protection is entitled to judgment as a matter of law. The Court therefore grants Domain Protection

 summary judgment on its claim of conversion against Sea Wasp.

              d. Stored Communications Act

          The Stored Communications Act, 18 U.S.C. § 2701(a) (1–2) provides:
          Except as provided in subsection (c) of this section whoever--(1) intentionally accesses
          without authorization a facility through which an electronic communication service is
          provided; or (2) intentionally exceeds an authorization to access that facility; and thereby
          obtains, alters, or prevents authorized access to a wire or electronic communication while
          it is in electronic storage in such system shall be punished as provided in subsection (b) of
          this section.
 Id.25 The definition of electronic “communication” is found in 18 U.S.C. § 2510.26 Section

 2510(1) defines “wire communication” as:

          any aural transfer made in whole or in part through the use of facilities for the transmission
          of communications by the aid of wire, cable, or other like connection between the point of
          origin and the point of reception (including the use of such connection in a switching
          station) furnished or operated by any person engaged in providing or operating such
          facilities for the transmission of interstate or foreign communications or communications
          affecting interstate or foreign commerce.
 Id. Section 2510(12) (A–D) defines “electronic communication” as:

          any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature
          transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or
          photooptical system that affects interstate or foreign commerce, but does not include--(A)

 25
    18 U.S.C. § 2707 provides a civil cause of action for any “provider of electronic communication service, subscriber,
 or other person aggrieved by any violation of this chapter . . . .”
 26
    18 U.S.C. § 2711(1) states that “the terms defined in section 2510 of this title have, respectively, the definitions
 given such terms in that section.”

                                                          51
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 52 of 56 PageID #: 12174



        any wire or oral communication; (B) any communication made through a tone-only paging
        device; (C) any communication from a tracking device (as defined in section 3117 of this
        title); or (D) electronic funds transfer information stored by a financial institution in a
        communications system used for the electronic storage and transfer of funds.
 Id. For a defendant to be liable for a violation of the Stored Communications Act, the defendant

 must “have gained unauthorized access to a facility through which electronic communication

 services are provided (or the access must have exceeded the scope of authority given) and must

 thereby have accessed electronic communications while in storage.” Garcia v. City of Laredo,

 Tex., 702 F.3d 788, 791 (5th Cir. 2012) (emphasis added). Under the Stored Communications Act,

 “a person is only liable for accessing content if they are “unauthorized” or “exceed their

 authorization.” Id. (quoting 18 U.S.C.A. § 2701(a)). The Act “expressly excepts ‘conduct

 authorized by the person or entity providing a wire or electronic communications service’ or ‘by a

 user of that service with respect to a communication of or intended for that user[.]’” Id. (quoting

 18 U.S.C. § 2701(c)).      “Authorized access, in the electronic context, typically involves

 consideration of ‘the expected norms of intended use or the nature of the relationship established’

 between the holder of the communications and the authorized party.” Bovino v. MacMillan, 28 F.

 Supp. 3d 1170, 1176 (D. Colo. 2014) (quoting U.S. v. Phillips, 477 F.3d 215, 219 (5th Cir. 2007)).

 Courts have interpreted the Stored Communications Act to “apply to providers of a communication

 service such as telephone companies, Internet or e-mail service providers, and bulletin board

 services.” Garcia, 702 F.3d at 792 (citing United States v. Councilman, 418 F.3d 67, 81–82 (1st

 Cir. 2005) (en banc); Theofel v. Farey–Jones, 359 F.3d 1066, 1075 (9th Cir. 2004); Steve Jackson

 Games, Inc. v. United States Secret Service, 36 F.3d 457, 462–63 (5th Cir. 1994)). As the Fifth

 Circuit recognized, the Stored Communications Act applies to internet service providers. Id.

        In Katz’ Declaration, Katz’ claims that: “On or about June 15, 2018, without notice or

 authorization from Domain Protection, Sea Wasp accessed the VeriSign electronic registrar


                                                 52
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 53 of 56 PageID #: 12175



 database records for Domain Protection’s domain names and changed the nameserver records for

 all of Domain Protection’s domain names” (Dkt. #123, Exhibit 151). Sea Wasp does not dispute

 Katz’ contention and thus the Court takes these facts, again, as undisputed. See Anderson, 477

 U.S. at 248–49; Byers, 209 F.3d at 424. Taking these facts as true, it is readily apparent that Sea

 Wasp is liable for a violation of the Stored Communications Act under § 2701(a) (1).

        Verisign’s electronic registry is a database which stores records for domain names. Given

 that this database enables internet service providers and enables internet navigation by storing

 signals that provide for such navigation, Verisign’s database falls within the ambit of the Stored

 Communications Act. See Garcia, 702 F.3d at 792; Theofel, 359 F.3d at 1075; Steve Jackson

 Games, 36 F.3d at 462–63. Sea Wasp accessed Verisign’s database, changed the nameserver

 records for Domain Protection’s Domain Names, and, in so doing, accessed an electronic

 communication while it was being stored in Verisign’s storage database. It does well to refresh

 one’s memory on how the domain name system works to understand this conclusion.

        To access a website, as the Court has previously stated, a user must connect his or her home

 computer to the one hosting the site. To achieve this, the user may enter in the website’s IP

 Address—which is a string of numbers which identify the computer where the website is housed—

 into Internet Explorer or another web browser. See IP Address, TECH TERMS COMPUTER

 DICTIONARY, https://techterms.com/definition/ip_address (last visited November 24, 2019). An

 IP Address, however, is often difficult to remember. Thus, rather than requiring a user to memorize

 a string of numbers, website owners often obtain an alpha-numeric “domain name” which users

 can enter into their browser to access their sought after website. As the Court previously described,

 an “IP address,” is comparable to a nine-digit phone number and a “domain name” is comparable

 to the name saved on a cell phone for that number. This domain name is stored in an electronic



                                                  53
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 54 of 56 PageID #: 12176



 nameserver record. Should one change the nameserver record, DNS, or WHOIS records, one also

 changes the website that the user will access by typing in an associated domain name. 27 In this

 sense, the nameserver record and domain name are very much communications. Like a simple

 email or phone call, these records and the data they hold communicate from one server to the next

 to enable a user to connect his or her computer to the hosting site. Thus, by altering the nameserver

 records and the underlying Domain Name data, Sea Wasp interfered with a stored electronic

 communication in violation of the Stored Communications Act. See 18 U.S.C. § 2510(12) (A–D)

 (defining “electronic communication” as: any transfer of signs, signals, writing, images, sounds,

 data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic,

 photoelectronic or photooptical system that affects interstate or foreign commerce”).

          Sea Wasp’s actions were intentional. At the risk of sounding like a broken record, Sea

 Wasp admitted as such. In Defendant Sea Wasp, LLC’s Response Opposing Motion for Issuance

 of Temporary Restraining Order and Temporary Injunction (Dkt. #14), Sea Wasp states:

          Sea Wasp regards an unauthorized change as no change, and therefore elected to re-direct
          the names to the domain servers in place at the time of purchase, i.e., ns1.dnslink.com et
          al. Sea Wasp completed the process of restoring the original domain name server
          association with the Quasar Names on June 15, 2018. The name server identified in the
          Complaint – Domainpower.com – points directly to the dnslink.com address.
          (Dkt. #14). Sea Wasp unequivocally states here that it “elected” to “re-direct the names to

 the domain servers . . . . (Dkt. #14). In other words, Sea Wasp knowingly and intentionally

 accessed Verisign to alter records and re-direct electronic communications to another domain

 name.     In so doing, Sea Wasp essentially locked Domain Protection out of the electronic

 communication and storage system and thereby prevented Domain Protection from exercising




 27
   A change in the nameserver record here resulted in a diversion of all website traffic and advertising revenue as well
 as an inability to receive incoming email associated with the email accounts which correspond with each of Domain
 Protection’s Domain Names. See Dkt. #123, Exhibit 151; Dkt. #105; Dkt. #14.

                                                           54
Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 55 of 56 PageID #: 12177



 control over its assets. Sea Wasp knew that Domain Protection was the registrant of these Domain

 Names; yet, Sea Wasp accessed Verisign and altered the records to these Domain Names

 regardless. With these actions established, only one element remains to be determined: whether

 Sea Wasp was authorized under 18 U.S.C. § 2701(c) to access the Verisign nameserver records.

 As discussed in Part II (b), a registrar is only authorized to interfere with a registrant’s control over

 their domain name records when the registrant consents, in writing, or there is a court or

 administrative panel order directing the registrar to do so. See ICANN UDRP ¶ 3. Sea Wasp had

 not received consent from Domain Protection to alter the Domain Name’s nameserver records and

 was not in possession of a court or administrative panel order. Thus, Sea Wasp lacked the authority

 to access the electronic communications in this action. See 18 U.S.C. § 2701(c); Phillips, 477 F.3d

 at 219.

           The Court finds that there are no genuine issues of material fact. Further, Domain

 Protection has carried its burden in establishing each element of the Stored Communications Act

 such that Domain Protection is entitled to judgment as a matter of law. The Court therefore grants

 Domain Protection summary judgment on its claim that Sea Wasp violated 18 U.S.C. § 2701(a)(1).

           The Court has found that Sea Wasp lacked the authority to change Domain Protection’s

 Domain Name nameserver records and place an executive lock on the Domain Names.

 Additionally, the Court has found, after noting that there was no genuine issue of material fact,

 that Domain Protection has carried its burden in establishing Sea Wasp’s liability for: (1) a

 violation of the Texas Theft Liability Act, (2) tortious interference with existing contract; (3)

 conversion; and (4) a violation of the Stored Communications Act. The Court accordingly finds

 that Domain Protection’s Motion for Partial Summary Judgment should be granted.




                                                    55
    Case 4:18-cv-00792-ALM Document 332 Filed 12/12/19 Page 56 of 56 PageID #: 12178



                                            CONCLUSION

            It is therefore ORDERED that Plaintiff Domain Protection’s First Motion for Partial

     Summary Judgment (Dkt. #123); Plaintiff Domain Protection’s Motion for Leave to File One Page

     of Sur-Sur-Reply Briefing in Support of its First Motion for Partial Summary Judgment

     (Dkt. #185); Sea Wasp, LLC’s Opposed Motion to Supplement its Response to Plaintiff’s First

     Motion for Partial Summary Judgment (Dkt. #319); and Sea Wasp, LLC’s Amended Motion to

     Supplement its Response to Plaintiff’s First Motion for Partial Summary Judgment (Dkt. #327)

     are hereby GRANTED—save the portion of Domain Protection’s First Motion for Partial

     Summary Judgment (Dkt. #123) relating to tortious interference with a prospective contract which
.
     is DENIED. Sea Wasp is therefore liable for conversion, tortious interference with existing

     contract, and respective violations of the Texas Theft Liability Act and Stored Communications

     Act.

            SIGNED this 12th day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   56
